 

Share Purchase Agreement

 

This Share Purchase Agreement (the “Agreement”) is made by and between:

 

(i)      OWP Ventures, Inc., a company duly incorporated and validly existing
under the laws of the State of Delaware, Unites States of America, domiciled in
2110 E. 5th Avenue, Ronkonkoma, NY 11779, represented herein by Craig Matthew
Ellins, of legal age, identified with Passport No. 464997617issued by the United
States of America, who acts in her capacity as Chief Executive Officer (the
“Purchaser”);

and

(i)      Engineering Consulting S.A.S., a company duly incorporated and validly
existing under the laws of Colombia, with Tax Identification Number (NIT)
900.525.617-2, domiciled in the city of Bogota, D.C., represented herein by
Paola Fernanda Sánchez González, of legal age, identified with Colombian
citizenship card No. 1.101.174.745 issued in Puente Nacional Santander, who acts
in her capacity as Legal Representative; and

(ii)     Lina María Isaza Díaz, of legal age, identified with Colombian
citizenship card No. 1.072.664.977 issued in Bogota, domiciled in the city of
Bogota, D.C., acting in her own name (jointly the “Sellers”).

 

Contrato de Compraventa de Acciones

 

Este Contrato de Compraventa de Acciones (el “Contrato”) se celebra por y entre:

 

(i)     OWP Ventures, Inc., una sociedad debidamente constituida y válidamente
existente de conformidad con las leyes del Estado de Delaware, Estados Unidos de
América, domiciliada en 2110 E. 5th Avenue, Ronkonkoma, NY 11779, D.C.,
representada por Craig Matthew Ellins, mayor de edad, identificado con el
pasaporte No. 464997617 de los Estados Unidos de América, quien obra en su
calidad de Chief Executive Officer (el “Comprador”);

y

(ii)   Engineering Consulting Group S.A.S., una sociedad debidamente constituida
y válidamente existente de conformidad con las leyes de Colombia, con NIT
900.525.617-2, domiciliada en la ciudad de Bogotá, D.C., representada por Paola
Fernanda Sánchez González, mayor de edad, identificada con la cédula de
ciudadanía No. 1.101.174.745 de Puente Nacional Santander, quien obra en su
calidad de Representante Legal; y

(iii)    Lina María Isaza Díaz, mayor de edad, identificada con la cédula de
ciudadanía No. 1.072.664.977 de Bogotá, domiciliada en la ciudad de Bogotá,
D.C., obrando en nombre propio (conjuntamente, los “Vendedores”).

 

  -1- 

 



 

Recitals

 

(i)          Whereas, Engineering Consulting Group S.A.S. owns nine hundred
(900) ordinary shares of Colcannapy S.A.S., a company duly incorporated and
validly existing under the laws of Colombia, identified with mercantile
registration No. 03047035 of the Chamber of Commerce of Bogota and with Tax
Identification Number (NIT) 901.241.178-4, domiciled in the city of Bogota, D.C.
(the “Company”), which represent ninety percent (90%) of the outstanding shares
in which the capital of the Company is divided.

(ii)         Whereas, Lina María Isaza Díaz owns one hundred (100) ordinary
shares of the Company, which represent ten percent (10%) of the outstanding
shares in which the capital of the Company is divided.

(iii)         Whereas, the Company is currently in the process of requesting and
obtaining (a) a registration as producer of selected seeds of psychoactive and
non-psychoactive cannabis, sexual and asexual, with 23 varieties of registered
seed in its seed source, as well as (b) registration as agronomic evaluation
unit for psychoactive and non-psychoactive cannabis (jointly the “ICA
Registrations”), sexual and asexual, before the Colombian Agricultural Institute
(the “ICA”).



(iv)          Whereas, the Sellers acknowledge and accept that the essential
interest of the Purchaser in the acquisition of the Sold Shares of the Company
lies in the prospect that the Company will be the holder of the ICA
Registrations and, therefore, to the extent that the ICA Registrations are being
processed, the Parties have addressed with the ICA the acquisition of the Sold
Shares of the Company.

(v)           Whereas, for the continuity of the process to obtain the ICA
Registrations, the ICA has requested the Company evidence of the acquisitions of
the Sold Shares by the Purchaser.

(vi)          Whereas, the Sellers are aware that the Purchaser has a strategic
alliance with Federación Colombiana de Consejos Regionales – Fedecoré, a private
non-profit entity, duly incorporated and validly existing under the laws of
Colombia, with Tax Identity No. 900.787.509-9 (“Fedecoré”), and that they have
agreed, together with the Sellers, that Fedecoré will acquire from the Sellers,
in the corresponding pro rata, four hundred and ninety (490) ordinary shares of
the Company, which represent forty-nine percent (49%) of the outstanding shares
in which the capital of the Company is divided. Therefore, the intention of the
Parties is that, ultimately, the Purchaser and Fedecoré will acquire one hundred
percent (100%) of the shares of the Company.



 

Consideraciones

 

(i)     Que, Engineering Consulting Group S.A.S. es propietaria de novecientas
(900) acciones ordinarias de la sociedad Colcannapy S.A.S., una sociedad
debidamente constituida y válidamente existente de conformidad con las leyes de
Colombia, identificada con la matrícula mercantil No. 03047035 de la Cámara de
Comercio de Bogotá y con NIT 901.241.178-4, domiciliada en la ciudad de Bogotá,
D.C. (la “Compañía”), las cuales representan el noventa por ciento (90%) de las
acciones en circulación en las cuales se divide el capital de la Compañía.

(ii)     Que, Lina María Isaza Díaz es propietaria de cien (100) acciones
ordinarias de la Compañía, las cuales representan el diez por ciento (10%) de
las acciones en circulación en las cuales se divide el capital de la Compañía.

(iii)    Que la Compañía presentó, y se encuentra tramitando, unas solicitudes
ante el Instituto Colombiano Agropecuario (el “ICA”) con el propósito de obtener
(a) registro como productor de semilla seleccionada de cannabis psicoactivo y no
psicoactivo, sexual y asexual, con 23 variedades de semilla registrada en su
fuente semillera, así como (b) registro como unidad de evaluación agronómica de
cannabis psicoactivo y no psicoactivo, sexual y asexual (conjuntamente, los
“Registros ICA”).

(iv)    Que los Vendedores reconocen y aceptan que el interés esencial del
Comprador en la adquisición de las Acciones Vendidas de la Compañía radica en el
prospecto de que la Compañía sea titular de los Registros ICA y, en esa medida,
teniendo en cuenta que los Registros ICA se encuentran en trámite, las Partes le
han planteado al ICA la adquisición de las Acciones Vendidas de la Compañía.

(v)     Que, para continuar con el trámite de obtención de los Registros ICA, el
ICA solicitó a la Compañía que evidencie la adquisición de las Acciones Vendidas
por parte del Comprador.

(vi)    Que los Vendedores conocen que el Comprador tiene una alianza
estratégica con la Federación Colombiana de Consejos Regionales – Fedecoré, una
entidad privada sin ánimo de lucro, legalmente constituida y válidamente
existente de conformidad con las leyes de Colombia, con NIT 900.787.509-9
(“Fedecoré”), y que han acordado, junto con los Vendedores, que Fedecoré
adquirirá de los Vendedores, en la proporción correspondiente, cuatrocientas
noventa (490) acciones ordinarias de la Compañía, las cuales representan el
cuarenta y nueve por ciento (49%) de las acciones de las acciones en circulación
en las cuales se divide el capital de la Compañía. De esta manera, la intención
de las Partes es que, en últimas, el Comprador y Fedecoré adquieran el cien por
ciento (100%) de las acciones de la Compañía.









 

  -2- 

 



 



(vii)       Whereas, the corporate bylaws of the Company establish preemptive
rights in the negotiation of shares and that the Sellers have exhausted the
corresponding process for the purposes of the sale and transfer of the Sold
Shares to the Purchaser.

(viii)       Whereas, the Sellers wish to sell and transfer to the Purchaser,
and the Purchaser wishes to purchase and acquire from the Sellers five hundred
and ten (510) ordinary shares of the Company, which represent fifty-one percent
(51%) of the outstanding shares in which the capital of the Company is divided
(the “Sold Shares”).

 

Now, therefore, for and in consideration of the premises and mutual covenants
and obligations contained herein, the Parties hereby agree as follows.

 



(vii)   Que los estatutos sociales de la Compañía establecen el derecho de
preferencia en la negociación de acciones y que los Vendedores surtieron el
proceso correspondiente para efectos de la venta y transferencia de las Acciones
Vendidas al Comprador.

(viii)  Que, los Vendedores tienen la intención de vender y transferir al
Comprador y que el Comprador tiene la intención de adquirir de los Vendedores
quinientas diez (510) acciones ordinarias de la Compañía, que representan el
cincuenta y uno por ciento (51%) de las acciones en circulación en las cuales se
divide el capital de la Compañía (las “Acciones Vendidas”).

 

Por lo tanto, en virtud de las declaraciones, garantías, acuerdos y obligaciones
contenidas en este Contrato, las Partes acuerdan lo siguiente.

     

Section One

Definitions

 

1.1         “Agreement” is defined in the preamble.

1.2         “Applicable Law” is defined in Section 10.1.

1.3         Affiliates” means, with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control, with such first Person. The term
“control” (including related terms such as “controlled by”, and “under common
control with”) shall be understood as it is defined in articles 260 and 261 of
the Colombian Code of Commerce.

 

 

Cláusula Primera

Definiciones

 

1.1     “Acciones Vendidas” está definido en las Consideraciones.

1.2       “Afiliadas” significa, con respecto a cualquier Persona, cualquier
otra Persona que, directa o indirectamente a través de uno o más intermediarios,
controle, sea controlada, o esté bajo control conjunto, con esa Persona. El
término “control” (incluyendo términos relacionados tales como “controla por”)
tiene el significado establecido en los artículos 260 y 261 del Código de
Comercio de Colombia.

1.3          “Contrato” está definido en el preámbulo.

 



 

  -3- 

 





 

1.4         “Business” means the business of the Company, as described in its
bylaws and as conducted as of the date of this Agreement.

1.5         “Business Day” means a day (i) other than a Saturday or Sunday and
(ii) on which commercial banks are open for business in Colombia.

1.6         “Claim” is defined in Section 8.3.

1.7         “Claim Notice” is defined in Section 8.3.

1.8         “Closing” is defined in Section 3.2.

1.9         “Company” is defined in the Whereas clause.

1.10       “Confidential Information” means information of the Purchaser, the
Company or the Sellers, as applicable, that is confidential and proprietary to
the Purchaser, the Company or the Sellers and not generally available to the
public, including, but not limited to, non-public information related to the
Company’s Business or the Company or such Party’s business, customer and
suppliers lists, finances, operations, or affairs, business plans, trade
secrets, sales and marketing plans, business lines, new product plans, notes
associated with patentable inventions, product information, financial data,
production processes, inventory, sources of income, profits and expenditures,
operations manuals, contracts, financial statements, intellectual property,
including this Agreement and the terms and conditions in this Agreement.
Notwithstanding anything to the contrary, “Confidential Information” does not
include information that (a) is or becomes generally available to the public
other than as a result of a breach of any of the confidentiality obligations
provided in this Agreement, (b) was available to the Parties on a
non-confidential basis prior to its disclosure by the Parties, and (c) becomes
available to the Parties on a non-confidential basis from another source,
provided that such other source is not known by the Parties to be bound by, and
to the Parties’ knowledge such disclosure does not breach, directly or
indirectly, a confidentiality agreement between such other source and the
Parties. Notwithstanding the above-mentioned exceptions, for the purposes of the
confidentiality obligations derived under this Agreement, the definition of
Confidential Information shall include the information relating to the Company
or the Business which may have been received or known by a Party in its capacity
of shareholder or administrator of the Company, before or after Closing,
independently if such information was public or was available to the Parties on
a non-confidential basis.

 

 

1.4          “Cierre” está definido en la Cláusula 3.2.

1.5          “Compañía” está definido en las Consideraciones.

1.6          “Comprador” está definido en el preámbulo.

1.7       “COP” o “pesos colombianos” significa pesos colombianos, la moneda
legal de circulación en Colombia.

1.8          “Daños Indemnizables” están definidos en la Cláusula 8.2.

1.9       “Declaración de Impuestos” significa cualquier declaración, reporte,
solicitud de devolución o reintegro u otro documento radicado o que se deba
radicar o entregar ante una autoridad de impuestos en relación con la tasación,
recaudo o pago de Impuestos, o por mandato de cualquier ley, regulación o
requerimiento administrativo en relación con cualquier impuesto.

1.10       “Día Hábil” significa un día (i) diferente al sábado o el domingo y
(ii) en el que los bancos comerciales están abiertos y ofrecen servicios en
Colombia.

 

 

  -4- 

 

 

1.11       “COP” or “Colombian Pesos” means Colombian pesos, the legal currency
of Colombia.

1.12         “Disclosing Party” is defined in Section 7.1.

1.13         “Effective Date” is defined in Section 3.1.

1.14      “Governmental Entity” means any Colombian national, departmental, or
local authority and any Colombian court, tribunal, magistrate, arbitrator, or
judicial body, including any taxing authority.

1.15         “Indemnifiable Damages” is defined in Section 8.2.

1.16         “Indemnified Party” is defined in Section 8.3.

1.17         “Indemnifying Party” is defined in Section 8.3.

1.18         “Liens” means any mortgage, charge, pledge, lien, encumbrance,
option, assignment, trust restriction, right of first refusal, right of
pre-emption, third-party right or interest, warrant or other encumbrance or
security interest of any kind, or another type of preferential arrangement,
transfer restrictions, prohibitions, injunctions, court orders or judicial or
administrative proceeding that might affect ownership or unrestricted transfer
thereof as well as any restriction arising from contractual obligations, such as
shareholders agreement or any other agreement (including, without limitation, a
title transfer or retention arrangement), attachment or right of first refusal
and any preemptive, conversion, put, call, claim or right or restriction on
transfer having similar effect.

 

1.11     “Efecto Material Adverso” significa cualquier circunstancia, cambio en
o efecto sobre la Compañía que sea materialmente adverso a los resultados de las
operaciones o la condición financiera de la Compañía, en su conjunto,
considerando, sin embargo, que ninguno de los siguientes, individualmente o en
conjunto, se considerará para determinar si ha habido un incumplimiento de una
representación, garantía, convenio o acuerdo que esté calificado por el término
“Efecto Material Adverso”: (a) eventos, circunstancias, cambios o efectos que
generalmente afectan a la industria en la que opera la Compañía (incluidos los
cambios legales y reglamentarios), (b) condiciones o eventos económicos,
políticos, circunstancias, cambios o efectos generales que afectan a los
mercados de valores en general, y ( c) los cambios causados por un
desmejoramiento material de las condiciones actuales causadas por actos de
terrorismo o guerra ocurridos después de la fecha del presente Contrato.

1.12      “Entidad Gubernamental” significa cualquier autoridad nacional,
departamental o local colombiana y cualquier corte, tribunal, magistratura,
árbitro u órgano judicial colombiano, incluida cualquier autoridad fiscal o
tributaria colombiana.

1.13        “Fedecoré” está definido en las Consideraciones.

1.14        “Fecha Efectiva” está definido en la Cláusula 3.1.

1.15        “Gravámenes” significa cualquier hipoteca, prenda, gravamen,
limitación, opción, cesión, restricción de fideicomiso, derecho de preferencia,
derecho o interés de terceros, garantía u otro gravamen o interés de garantía de
cualquier tipo, u otro tipo de acuerdo preferencial, restricciones de
transferencia, prohibiciones, medidas cautelares, órdenes judiciales o
procedimientos judiciales o administrativos que puedan afectar la propiedad o
transferencia sin restricciones de la misma, así como cualquier restricción que
surja de obligaciones contractuales, como el acuerdo de accionistas o cualquier
otro acuerdo (incluyendo, sin limitación, una transferencia de título o acuerdo
de retención), un derecho accesorio o derecho de preferencia y cualquier derecho
de preferencial, conversión, transferencia, derecho de arrastre, opción de
compra, reclamo o restricción en la transferencia que tenga un efecto similar.

1.16       “Impuesto” o colectivamente “Impuestos” significan todos y cada uno
de los impuestos nacionales, departamentales, y municipales, tasas y otros
cargos gubernamentales, impuestos, imposiciones y pasivos, incluidos los
impuestos basados en o medidos por ingresos brutos, ingresos netos, franquicias,
ganancias, utilidades, capital social, patrimonio neto, producción, negocios y
ocupación, timbre, transferencias, ventas, usos, IVA, impuesto de industria y
comercio – ICA, servicios, impuestos sobre bienes específicos, derechos
aduaneros, ad valorem, impuestos prediales, reversión de la propiedad al estado
y bienes no reclamados, licencias, registros, auto retención, nóminas,
recuperación, empleo, seguridad social (o el equivalente), beneficio adicional,
prestaciones por discapacidad, indemnización por despido, ganancias ocasionales,
primas, ganancias, utilidades, telecomunicaciones, aspectos ambientales, junto
con todos los intereses, recargos y otras adiciones impuestas con respeto a
dichos montos, y cualquier obligación bajo cualquier acuerdo o arreglo con
cualquier otra persona con respeto a dichos montos e incluso cualquier
compromiso tributario de una entidad precedente.

1.17       “Impuestos de Transferencia” está definido en la Cláusula 2.3.

1.18       “Información Confidencial” significa información del Comprador, de la
Compañía o de los Vendedores que es confidencial y de propiedad del Comprador,
de la Compañía o de los Vendedores, según corresponda, y que no está disponible
al público en general, incluyendo, pero sin limitarse a, información no pública
relativa al Negocio de la Compañía o a los negocios, listas de clientes y
proveedores, finanzas, operaciones, o asuntos, planes de negocios, secretos
comerciales, planes de ventas y marketing, líneas de negocio, planes de nuevos
productos, notas relacionadas con patentes, información de productos,
información financiera, procesos de producción, inventarios, fuentes de
ingresos, utilidades y gastos, manuales de operación, estados financieros,
propiedad intelectual, de la Compañía o de las Partes, incluyendo este Contrato
y los términos y condiciones previstos en este Contrato. Sin perjuicio de
cualquier disposición en contrario, “Información Confidencial” no incluye
información que (a) es o se hace disponible al público en general por razones
diferentes al incumplimiento de alguna obligación de confidencialidad prevista
en este Contrato, (b) estaba a disposición de las Partes de manera no
confidencial previo a la revelación por parte de las Partes, y (c) se vuelve
disponible a las Partes de manera no confidencial por otra fuente, siempre que,
según el conocimiento de las Partes, esa fuente no esté vinculada por, o tal
revelación no resulte en un incumplimiento de, directa o indirectamente, un
acuerdo de confidencialidad entre esa fuente y las Partes. Sin perjuicio de las
excepciones antes señaladas, para los efectos de las obligaciones de
confidencialidad derivadas de este Contrato, se entenderá como Información
Confidencial toda la información de la Compañía o del Negocio que haya sido
recibida o conocida por una Parte en calidad de accionista o administrador de la
Compañía, antes o después del Cierre, independientemente de si esa información
tiene el carácter de pública o de si estaba a disposición de las Partes de
manera no confidencial.

 

  -5- 

 

 

1.19       “Material Adverse Effect” means any circumstance, change in or effect
on the Company that is materially adverse to the results of operations or the
financial condition of the Company, taken as a whole; provided, however, that
none of the following, either alone or in combination, shall be considered in
determining whether there has been a breach of a representation, warranty,
covenant or agreement that is qualified by the term “Material Adverse Effect”:
(a) events, circumstances, changes or effects that generally affect the
industries in which the Company operate (including legal and regulatory
changes), (b) general economic or political conditions or events, circumstances,
changes or effects affecting the securities markets generally, and (c) changes
caused by a material worsening of current conditions caused by acts of terrorism
or war occurring after the date hereof.

1.20       “Party” means the Sellers or the Purchaser.

1.21      “Parties” means the Sellers together with the Purchaser.

1.22       “Person” means any natural person or legal entity.

1.23       “Purchase Price” is defined in Section 2.2.

1.24       “Purchaser” is defined in the preamble.

1.25       “Recipient” is defined in Section 7.1.

1.26       “Response Notice” is defined in Section 8.3.

1.27       “Sellers” is defined in in the preamble.

1.28       “Sold Shares” is defined in the Recitals.

1.29       “Suspensive Condition” is defined in the section titled “Suspensive
Condition”.

 

 

1.19       “Ley Aplicable” está definida en la Cláusula 10.1.

1.20       “Negocio” significa el negocio de la Compañía, según está descrito en
sus estatutos sociales y de la manera en la que se lleva a cabo a la fecha de
este Contrato.

1.21       “Notificación de Reclamación” está definido en la Cláusula 8.3.

1.22       “Notificación de Respuesta” está definido en la Cláusula 8.3.

1.23       “Parte” significa los Vendedores o el Comprador.

1.24       “Partes” significa, conjuntamente, los Vendedores y el Comprador.

1.25       “Parte Indemnizada” está definido en la Cláusula 8.2.

1.26       “Parte Indemnizante” está definido en la Cláusula 8.3.

1.27       “Parte Reveladora” está definido en la Cláusula 7.1.

1.28       “Persona” significa cualquier persona natural o jurídica.

1.29       “Precio de Compra” está definido en la Cláusula 2.2.

 

 

  -6- 

 

 

1.30       “Tax” and collectively “Taxes” mean any and all national,
departmental and local taxes, assessments and other governmental charges,
duties, impositions and liabilities, including taxes based upon or measured by
gross revenues, gross income, net income, franchise, alternative or add-on
minimum, gains, profits, capital stock, net worth, production, business and
occupation, stamp, transfer, sales, use, value added (IVA), industry and
commerce (ICA), services, excise, customs duties, ad valorem, property taxes,
escheat and unclaimed property, license, registration, withholding, payroll,
recapture, employment, social security (or equivalent), fringe benefit,
disability, unemployment, severance, windfall, premium, profits, utility,
telecommunications and environmental, together with all interest, penalties and
additions imposed with respect to such amounts and any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.

1.31       “Tax Return” means any return, declaration, report, claim for refund,
information return, or other document filed or required to be filed or supplied
to a tax authority in connection with the determination, assessment, collection,
or payment of Taxes or as otherwise required by laws, regulations or
administrative requirements relating to any Tax.

1.32       “Transfer Taxes” is defined in Section 2.3.

1.33       “USD” or “American dollars” means dollars of the United States of
America

 

1.30       “Receptor” está definido en la Cláusula 7.1.

1.31       “Reclamación” está definido en la Cláusula 8.3.

1.32       “USD” o “dólares americanos” significa dólares de los Estados Unidos
de América.

1.33       “Vendedores” está definido en el preámbulo.

 

  -7- 

 

 

Section Two

Purchase and Sale of Shares

 

2.1    Transferred Shares. On the terms and subject to the conditions and other
provisions set forth in this Agreement, [including the Suspensive Condition] and
in reliance upon the representations, warranties and covenants set forth herein,
at Closing, the Sellers shall sell, assign, transfer, convey and deliver to the
Purchaser, and the Purchaser shall purchase, acquire and accept from the
Sellers, free and clear of any and all Liens, claims or other restrictions of
any kind whatsoever, all of the Sold Shares.

 

2.2    Purchase Price. Upon the terms and conditions set forth in this
Agreement, in consideration and as payment in full for the Sold Shares, the
Purchaser shall pay to the Sellers the equivalent in Colombian pesos (COP) to
one hundred and two thousand American dollars (USD 102,000) (the “Purchase
Price”), which will be liquidated based on the exchange rate (TRM) of the
Business Day preceding the Closing, as certified by the Colombian Financial
Superintendency.

 

Cláusula Segunda

Compra y Venta de Acciones

 

2.1    Acciones Transferidas. En los términos y con sujeción a las condiciones y
otros acuerdos contenidos en el presente Contrato, incluyendo la Condición
Resolutoria, y de acuerdo con las representaciones, garantías y acuerdos aquí
previstos, al Cierre, los Vendedores venderán, cederán, transferirán,
transmitirán y entregarán al Comprador, y el Comprador comprará, adquirirá y
aceptará de los Vendedores, libres y exentas de todo Gravamen, reclamación o
cualquier otra restricción de cualquier naturaleza, todas las Acciones Vendidas.

 

2.2    Precio de Compra. De acuerdo con los términos y condiciones establecidos
en este Contrato, en contraprestación y como pago total por las Acciones
Vendidas, el Comprador pagará a los Vendedores el equivalente en pesos
colombianos (COP) a la suma de ciento dos mil dólares americanos (USD 102.000)
(el “Precio de Compra”), liquidados con base en la tasa representativa del
mercado (TRM) del Día Hábil anterior al Cierre, según sea certificada por la
Superintendencia Financiera de Colombia.

 

  -8- 

 

 

The Purchase Price shall be paid to the Sellers in cash, by means of wire
transfer to the Sellers, pro rata of their participation in the Company, as
follows:

(a)    The amount of ninety-one thousand eight hundred American dollars (USD
91,800) shall be paid to Engineering Consulting Group S.A.S.; and

(b)    The amount of ten thousand two hundred American dollars (USD 10,200)
shall be paid to Lina María Isaza Díaz.

 

2.3    Payment of Transfer Taxes and Fees. All transfer, documentary, sales,
use, stamp, registration and other similar Taxes, and all recording charges and
other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement (the “Transfer Taxes”), shall be paid by the Sellers when due, and the
Sellers will file all necessary Tax Returns and other documentation with respect
to all such Transfer Taxes.

 

 

El Precio de Compra se pagará en efectivo, mediante transferencia electrónica a
los Vendedores a prorrata de sus participaciones en la Compañía, en las
siguientes cantidades:

(a)       La cantidad de noventa y un mil ochocientos dólares americanos (USD
91.800) serán pagados a Engineering Consulting Group S.A.S.; y

(b)       La cantidad de diez mil doscientos dólares americanos (USD 10.200)
serán pagados a Lina María Isaza Díaz.

 

2.3    Pago de impuestos y Tasas de Transferencia. Todos los Impuestos de
documentación, ventas, uso, estampilla, registro y otros Impuestos similares, y
todas las tarifas de registro y otros cargos y tarifas (incluyendo las sanciones
e intereses) incurridos en relación con la consumación de las transacciones
contempladas en este Contrato (los “Impuestos de Transferencia”), serán pagados
por los Vendedores cuando sean pagaderos, y los Vendedores presentarán todas las
Declaraciones de Impuestos necesarias y otra documentación con respecto a los
Impuestos de Transferencia.

 

  -9- 

 

 

Section Three

Closing

 

3.1    Effective Date. This Agreement is executed on November 19, 2019 (the
“Effective Date”).

 

3.2    Closing. The consummation of the purchase and sale of the Sold Shares
shall take place on the Effective Date (the “Closing”).

 

3.3    Closing Deliverables by the Sellers. At Closing, the Sellers shall
deliver to the Purchaser the following documents:

(i)      A copy of the documents evidencing the individual waiver of each of the
Sellers of their preemptive right in the negotiation of shares in relation with
the Sold Shares.

(ii)     New certificates representing the Sold Shares and evidencing the
Purchaser’s ownership over the Sold Shares.

(iii)   If applicable, the old certificates of the Sold Shares with a notation
evidencing its duly endorsement in favor of the Purchaser.

(iv)   If applicable, a copy of the power of attorney granted to the Sellers’
representatives to represent the Sellers at Closing.

(v)    Evidence of the annotation of the transfer of the Sold Shares to the
Buyer in the stock ledger of the Company.

(vi)   If applicable, a copy of the corporate authorizations required to
consummate the transactions contemplated herein.

(vii)  The duly updated Books of Commerce of the Company.

(viii) Evidence of registration in the stock ledger of the Company, of the
acquisition by Fedecoré of four hundred and ninety (490) ordinary shares of the
Company, which represent forty-nine percent (49%) of the outstanding shares in
which the capital of the Company is divided.

(ix)   Evidence of the resignations of the legal representatives of the Company.

3.4    Closing Deliverables by the Purchaser. At Closing, the Purchaser shall
deliver to the Seller the following documents:

(i)      The evidence of payment of the Purchase Price, payable as set forth in
Section 2.2 above.

(ii)     If applicable, a copy of the corporate authorizations required to
consummate the transactions contemplated herein.

 

3.5    Additional Actions at Closing. In addition, at Closing, the Parties shall
perform and shall cause the performance of other acts and shall sign and grant
and shall cause to be signed and granted other documents or instruments required
for the performance of this Agreement.

 

 

Cláusula Tercera

Cierre

 

3.1     Fecha Efectiva. Este Contrato se suscribe el 19 de noviembre de 2019 (la
“Fecha Efectiva”).

 

3.2     Cierre. La compra y venta de las Acciones Vendidas tendrá lugar en la
Fecha Efectiva (el “Cierre”).

 

3.3     Entregables de los Vendedores en el Cierre. En el Cierre, los Vendedores
entregarán al Comprador los siguientes documentos:

(i)         Una copia de los documentos en los que se evidencie la renuncia
individual de cada uno de los Vendedores de su derecho de preferencia en la
negociación de acciones en relación con las Acciones Vendidas.

(ii)        Nuevos certificados representando las Acciones Vendidas, en los
cuales se evidencie la propiedad del Comprador sobre las Acciones Vendidas.

(iii)      De ser aplicable, los antiguos certificados de las Acciones Vendidas,
con la anotación evidenciando su endoso a favor del Comprador.

(iv)      Evidencia de la anotación de la transferencia de las Acciones Vendidas
al Comprador en el libro de registro de accionistas de la Compañía.

(v)       En caso de ser aplicable, una copia del poder especial otorgado a los
representantes de los Vendedores para representarlos en el Cierre.

(vi)      En caso de ser aplicable, una copia de las autorizaciones corporativas
requeridas para ejecutar las transacciones contempladas en este Contrato.

(vii)     Los Libros de Comercio de la Compañía debidamente actualizados.

(viii)    Evidencia de la anotación en el libro de registro de accionistas de la
Compañía, de la adquisición, por parte de Fedecoré, de cuatrocientas noventa
(490) acciones ordinarias de la Compañía, las cuales representan el cuarenta y
nueve por ciento (49%) de las acciones de las acciones en circulación en las
cuales se divide el capital de la Compañía.

(ix)      Evidencia de las renuncias de los representantes legales de la
Compañía.

3.4     Entregables del Comprador en el Cierre. En el Cierre, el Comprador
entregará a los Vendedores los siguientes documentos:

(i)         La evidencia del pago del Precio de Compra en los términos de la
Cláusula 2.2 anterior.

(ii)        En caso de ser aplicable, una copia de las autorizaciones
corporativas requeridas para ejecutar las transacciones contempladas en este
Contrato.

 

3.5     Acciones Adicionales para el Cierre. Adicionalmente, en el Cierre, las
Partes ejecutarán o causarán que se ejecuten otros actos, y suscribirán y
otorgarán o causarán que se suscriban y otorguen otros documentos o instrumentos
requeridos para la ejecución de este Contrato.

 

  -10- 

 

 

Section Four

Closing Actions

 

Closing Actions. At Closing, the Parties shall cause that the legal
representative of the Company updates the stock ledger of the Company, so that
acquisition by the Purchaser of the Sold Shares is duly recorded.

 

As consideration, the Purchaser shall pay the Purchase Price to the Sellers in
the terms and conditions provided in Section 2.

 

Likewise, provided that the current legal representatives of the Company will
submit their resignations, an extraordinary meeting of the General Shareholders
Assembly will be held, where (a) the bylaws of the Company will be amended so
that the name of the Company is changed, and (b) the following appointments will
be made: (i) Claudia Mónica Cabezas Vargas, of legal age, identified with
Colombian citizenship card No. 31.559.672 issued in Popayán, as Legal
Representative of the Company, and (ii) John Jairo Ramírez Valencia, of legal
age, identified with Colombian citizenship card No. 15.901.526 issued in
Chinchina, as alternate Legal Representative.

 

All actions contemplated by this provision shall be part of a single, integrated
transaction, and the Closing shall not occur as to any of such actions unless
the Closing shall occur as to all of them.

 

Cláusula Cuarta

Acciones para el Cierre

 

Acciones para el Cierre. En el Cierre, las Partes causarán que el representante
legal de la Compañía actualice el libro de registro de acciones de tal manera
que la adquisición por parte del Comprador de las Acciones Vendidas se registre
de manera adecuada.

 

Como contraprestación, el Comprador pagará el Precio de Compra a los Vendedores
en los términos y condiciones establecidos en la Cláusula 2.

 

Igualmente, habida cuenta de las renuncias de los representantes legales
actuales de la Compañía, se celebrará una reunión extraordinaria de la Asamblea
General de Accionistas en la que (a) se reformarán los estatutos sociales de la
Compañía, de manera que se modifique la razón social de la Compañía y (b) se
nombrará a (i) Claudia Mónica Cabezas Vargas, mayor de edad identificada con la
cédula de ciudadanía No. 31.559.672 de Popayán como Representante Legal de la
Compañía, y (ii) John Jairo Ramírez Valencia, mayor de edad, identificado con la
cédula de ciudadanía No. 15.901.526 de Chinchina, como Representante Legal
Suplente de la Compañía.

 

Todas las acciones contempladas por esta cláusula serán parte de una transacción
única e integral, y el Cierre no se ejecutará en relación con ninguna de estas
acciones, a menos que el Cierre se ejecute en relación con todas ellas.

 

  -11- 

 

 

Section Five

Representations and Warranties of the Sellers and the Company

 

5.1         Representations and Warranties of the Sellers

 

The Sellers hereby jointly and severally represent and warrant to the Purchaser
that the statements contained in this Section 5 are true and correct as of the
Closing.

 

5.1.1      Authority and Binding Obligation. The Sellers have all required power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Sellers, as applicable, and no other
approvals are required. This Agreement has been duly executed and delivered by
the Sellers assuming the due authorization, execution, and delivery hereof by
the Sellers, constitutes a legal, valid, and binding obligation of the Sellers,
enforceable against the Sellers in accordance with its terms.

 

5.1.2     Ownership. The Sellers are the rightful and sole owners of the Sold
Shares, which have been validly issued, are fully subscribed and free of any
Lien, and they are not subject to any limitation on the right of disposal, in
such terms that the sale of the Sold Shares comprises all the legal, economic
and political rights and benefits that correspond to or could correspond to the
same, without reserve nor limitation whatsoever. The Sold Shares are fully paid.

 

 

Cláusula Quinta

Declaraciones y Garantías de los Vendedores y la Compañía

 

5.1    Declaraciones y Garantías de los Vendedores

 

Los Vendedores declaran y garantizan conjuntamente y solidariamente al Comprador
que, al Cierre, las declaraciones contenidas en esta Cláusula 5 son verdaderas y
correctas.

 

5.1.1     Autoridad y Obligación Vinculante. Los Vendedores tienen plenos
poderes y autoridad para celebrar este Contrato y para ejecutar las
transacciones aquí previstas. La suscripción de este Contrato y la ejecución de
las transacciones aquí previstas han sido autorizadas por parte de los
Vendedores en todo lo requerido, según aplique, y no se requiere de ninguna otra
autorización. Este Contrato ha sido debidamente suscrito por los Vendedores,
asumiendo que cuentan con la debida autorización y que constituye una obligación
legal, válida y vinculante para los Vendedores, ejecutable en contra de los
Vendedores, de acuerdo con los términos contemplados en este Contrato.

 

5.1.2    Propiedad. Los Vendedores son los propietarios legítimos y exclusivos
de las Acciones Vendidas, las cuales han sido válidamente emitidas, se
encuentran totalmente suscritas y libres de cualquier Gravamen, y no están
sujetas a ninguna limitación a la facultad de disposición, en términos tales que
la venta de las Acciones Vendidas comprende todos los derechos económicos y
políticos y beneficios que corresponden o podrían corresponder a la mismas, sin
reserva o limitación alguna. Las Acciones Vendidas se encuentran totalmente
pagadas.

 

 

  -12- 

 

 

5.1.3     No Conflicts. The execution and delivery of this Agreement by the
Sellers does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of, or default under, or
give rise to a right of payment, termination, cancellation or acceleration of
any material obligation or loss of any material benefit of any contract entered
by the Sellers or result in the imposition of any Liens on any of the Sold
Shares. Unless otherwise provided in this Agreement, no previous consent,
approval, order, or authorization of, or registration, declaration or filing
with any Governmental Entity is required by or with respect to the Sellers in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.

 

5.1.4     Financial Information. The Sellers have provided to the Purchaser true
and complete copies of the audited consolidated balance sheets of the Company as
of December 31, 2018, and the related audited statements of income and retained
earnings (the “Financial Statements”). The Financial Statements are in
accordance with the books of account, ledgers and records of the Company and
have been prepared in accordance with the International Financial Reporting
Standards (IFRS), applied on a consistent basis throughout the relevant period.
The Financial Statements are complete and correct in all material respects, and
fairly present the financial condition and operating results of the Company on a
consolidated basis as of the date thereof and for the respective period
indicated therein.

 

5.1.3    Ausencia de Conflictos. La suscripción del presente Contrato por parte
de los Vendedores y la ejecución de las transacciones aquí previstas no entran o
entrarán en conflicto con, ni resultarán en ningún incumplimiento de, o dará
lugar a un derecho de pago, terminación, cancelación o aceleración de cualquier
obligación material o pérdida de cualquier beneficio material de cualquier
contrato suscrito por los Vendedores, o resultará en la imposición de Gravámenes
sobre cualquiera de las Acciones Vendidas. A menos que se pacte lo contrario en
este Contrato, ningún consentimiento, aprobación, orden, autorización, registro,
declaración o presentación previa ante cualquier Entidad Gubernamental es
requerida por o con respecto de los Vendedores en relación con la suscripción de
este Contrato o con la ejecución de las transacciones aquí previstas.

 

5.1.4    Información Financiera. Los Vendedores han suministrado al Comprador
copias veraces y completas de los balances consolidados dictaminados de la
Compañía con corte al 31 de diciembre de 2018 y los correspondientes estados de
pérdidas y ganancias acumuladas dictaminados (los “Estados Financieros”). Los
Estados Financieros concuerdan con los libros de contabilidad, libros de actas y
registros de la Compañía y han sido preparados de acuerdo con las Normas
Internacionales de Información Financiera (NIIF), aplicadas de forma consistente
durante todo el período relevante. Los Estados Financieros son completos y
correctos en todos los aspectos materiales y presentan razonablemente la
situación financiera y los resultados operativos consolidados de la Compañía a
la fecha de los mismos y para el período respectivo indicado en estos.

 

  -13- 

 

 

5.1.5     No Material Liabilities or Contingencies. There are no liabilities
and/or contingencies attached to the Sold Shares.

 

5.1.6     Sufficiency of Disclosure. No representation or warranty or other
statement made by the Sellers in this Agreement or the certificates required to
be delivered by the Sellers hereunder at the Closing contains any untrue
statement or omits to state a material fact necessary to make it, in light of
the circumstances in which it was made, not misleading. All documents provided
to the Purchaser by the Sellers in connection with the transactions contemplated
by this Agreement are complete and accurate in all material respects.

 

5.1.7     Compliance Statements. The Sellers have not engaged in any activity
that would constitute a violation of the Applicable Law regarding acts of
corruption. Without limiting the generality of the foregoing, neither the
Sellers, nor any director, officer, agent or employee acting on behalf of the
Sellers has used any funds to make, directly or indirectly, any unlawful
contribution, gift, bribe, payoff, kickback or other unlawful payment to any an
officer, employee, agent, contractor, or representative of (a) any Governmental
Entity (including the ICA) including, but not limited to, a customs official,
procurement official, or regulator; (b) any person or commercial entity acting
in an official or commercial capacity for or on behalf of any Governmental
Entity or that is government-owned or controlled; (c) any candidate for
political office, any political party or any official of a political party; or
(d) any officer, employee, agent, contractor, or representative of any public
international organization.

 

5.1.5    Ausencia de Pasivos o Contingencias. No hay pasivos y/o contingencias
relacionadas con las Acciones Vendidas.

 

5.1.6    Divulgación Suficiente. Ninguna representación, garantía u otra
declaración hecha por los Vendedores en este Contrato o en los certificados que
deban ser entregados por los Vendedores bajo este Contrato para el Cierre,
contienen alguna declaración falsa, omiten declarar un hecho material necesario
para hacerlo a la luz de las circunstancias en que se hizo, o son engañosas.
Todos los documentos suministrados al Comprador por parte de los Vendedores en
relación con las transacciones contempladas en este Contrato son completos y
exactos en todos los aspectos materiales.

 

5.1.7    Declaración de Cumplimiento. Los Vendedores no se han involucrado en
ninguna actividad que pudiera constituir una violación de la Ley Aplicable con
respecto a actos de corrupción. Sin limitar la generalidad de lo anterior, ni
los Vendedores, ni ningún director, funcionario, agente o empleado que actúe en
nombre de los Vendedores ha utilizado ningún fondo o recurso para realizar,
directa o indirectamente, ninguna contribución ilegal, obsequio, soborno u otro
pago ilegal a cualquier funcionario, empleado, agente, contratista o
representante de (a) cualquier Entidad Gubernamental (incluyendo el ICA),
incluyendo, pero sin limitarse a, entre otros, un agente de aduanas, funcionario
de concursos públicos o regulador; (b) cualquier persona o entidad comercial que
actúe oficialmente o comercialmente para o en nombre de cualquier Entidad
Gubernamental o que sea propiedad, o esté controlada por, el gobierno; (c)
cualquier candidato para un cargo político, cualquier partido político o
cualquier funcionario de un partido político; o (d) cualquier funcionario,
empleado, agente, contratista o representante de cualquier organización
internacional pública.

 

  -14- 

 

 

5.1.8     OFAC Listings. The Sellers have not been (i) identified on the U.S.
Department of Treasury Office of Foreign Assets Control (“OFAC”) list of
specially designated nationals and blocked persons (the “SDN List”) or reported
before the UIAF; (ii) owned or controlled by or acting on behalf of a person or
entity on the SDN List; (iii) otherwise the target of economic sanctions
administered by OFAC; or (iv) owned or controlled by, or affiliated to, or
acting on behalf of, a person or entity that is otherwise the target of economic
sanctions administered by OFAC.

 

5.1.9     Origin of funds. The Sellers represent and warrant that the funds used
for the acquisition of the Sold Shares did not originate in activities that
would violate the Applicable Law.

 

5.1.10  Brokers’ and Finders’ Fees. The Purchaser is not obligated to pay any
fees or expenses of any broker, finder, or employee of the Sellers in connection
with the origin, negotiation, or execution of this Agreement or in connection
with any transactions contemplated hereby.

 

5.2         Representations and Warranties of the Sellers relating to the
Company

 

The Sellers hereby jointly and severally represent and warrant to the Purchaser,
as of Closing, that the statements contained in this Section 5.2 are true and
correct.

 

5.2.1     Organization and Qualification. The Company is duly organized, validly
existing, and in good standing under the laws of Colombia. The Sellers have full
power and authority to conduct the Business of the Company to the extent now
conducted and as proposed to be conducted, and to own and transfer its assets
and properties, including the Sold Shares. The Company is duly qualified to do
its Business and is in good standing under Applicable Law.

 

5.1.8    Listas OFAC. Los Vendedores no han sido (i) identificados en la lista
de ciudadanos especialmente designados y personas bloqueadas (la “Lista SDN”)
del Departamento del Tesoro de los Estados Unidos (“OFAC”), ni han sido
reportados ante la Unidad de Información y Análisis Financiero – UIAF; (ii)
propietarios de, o controlados por, o actuado en nombre de, una persona o
entidad en la Lista SDN; (iii) el objetivo de las sanciones económicas impuestas
por la OFAC; o (iv) propiedad de o controlados por, o están afiliados a, o
actúan en nombre de, una persona o entidad que ha sido objeto de sanciones
económicas impuestas por la OFAC.

 

5.1.9    Origen de los Fondos. Los Vendedores declaran y garantizan que los
fondos utilizados para la adquisición de las Acciones Vendidas no se originaron
en actividades que violarían la Ley Aplicable.

 

5.1.10  Honorarios de Corredores e Intermediarios. El Comprador no estará
obligado a pagar ningún honorario o gasto a cualquier corredor, intermediario o
empleado de los Vendedores en relación con el origen, negociación o ejecución de
este Contrato o con relación a cualquier transacción aquí contemplada.

 

5.2    Declaraciones y Garantías de los Vendedores con relación a la Compañía

 

Los Vendedores declaran y garantizan al Comprador que, al Cierre, las
declaraciones contenidas en esta Cláusula 5.2 son verdaderas y correctas.

 

5.2.1   Organización y Calificación. La Compañía está debidamente constituida,
existe válidamente y se encuentra operando adecuadamente conforme a las leyes de
la República de Colombia. Los Vendedores tienen plenos poderes y completa
autoridad para conducir el Negocio de la Compañía como lo han hecho hasta la
fecha y como se proponen sea conducido. Asimismo, los Vendedores tienen plenos
poderes y completa autoridad para ser propietarios de y transferir los activos y
propiedades de la Compañía, incluyendo las Acciones Vendidas. La Compañía está
debidamente calificada para llevar a cabo su Negocio en Colombia y opera
adecuadamente en Colombia.

 

  -15- 

 

 

5.2.2     No Undisclosed Liabilities. The Company has no liabilities or
obligations of any nature (whether known or unknown and whether absolute,
accrued, contingent or otherwise) except for liabilities or obligations
reflected or provisioned against in the Financial Statements.

 

5.2.3     Ordinary Course of Business. The Sellers have conducted the Business
of the Company in the ordinary course and consistent with past practice.

 

5.2.4     Contracts and Commitments. The Company has not entered into any
agreement of any nature with any Person.

 

5.2.5     Taxes. If applicable, the Company has on a timely basis, filed all Tax
Returns required to have been filed. All such Tax Returns are complete and
correct in all material respects. The Company has not received written notice
from any Governmental Entity that it has not filed a Tax Return required to be
filed under Applicable Law. The Company has, within the time and in the manner
provided by Applicable Law, paid all Taxes that were due and payable and will
pay, within the time and in the manner provided by Applicable Law, all Taxes
that become due and payable on or before the Closing.

 

There are no outstanding (i) powers of attorney granted by the Company
concerning any Tax matter, (ii) agreements entered with any Governmental Entity
that would have a continuing effect on the Company after the Closing, or (iii)
Liens on the Sold Shares relating to or attributable to Taxes. The Company has
not been audited by any taxing authority. There is no examination, action, suit,
proceeding, investigation, audit, claim demand, deficiency, or additional
assessment against the Company underway or pending (or to the Sellers’
knowledge, any threat of any of the foregoing) with respect to any Tax or Tax
Return. All Taxes required to be withheld or collected by the Company on or
before the Closing have been or will be withheld or collected and paid to the
appropriate agency or authority on or before Closing. The Company has complied
with all information reporting requirements with respect thereto.

 

 

5.2.2     Obligaciones No Divulgadas. La Compañía no tiene pasivos u
obligaciones de cualquier naturaleza (ya sean conocidas o no, absolutas,
acumuladas, contingentes o de otro tipo), excepto los pasivos y obligaciones
reflejados y/o provisionados en los Estados Financieros.

 

5.2.3     Giro Ordinario. Los Vendedores han llevado a cabo el Negocio de la
Compañía en el giro ordinario y de forma consistente con la práctica habitual.

 

5.2.4     Contratos y Compromisos. La Compañía no ha celebrado ningún contrato
de cualquier naturaleza con ninguna Persona.

 

5.2.5     Impuestos. De ser aplicable, la Compañía ha presentado oportunamente
todas las Declaraciones de Impuestos que haya debido presentar. Dichas
Declaraciones de Impuestos son completas y correctas en todos los aspectos
materiales. La Compañía no ha recibido notificación por escrito de ninguna
Entidad Gubernamental indicando que no ha presentado una Declaración de
Impuestos que haya debido presentar bajo la Ley Aplicable. La Compañía ha
pagado, dentro del tiempo y de la manera prescrita por la ley, todos los
Impuestos exigibles y pagaderos y pagará, dentro del tiempo y en la forma
prescrita por la ley, todos los Impuestos que sean exigibles y pagaderos en o
antes del Cierre. No existen (i) poderes otorgados por la Compañía en relación
con cualquier asunto de Impuestos, (ii) acuerdos celebrados con cualquier
Entidad Gubernamental que tendrían un efecto continuado respecto de la Compañía
después del Cierre, o (iii) Gravámenes sobre las Acciones Vendidas relacionados
o imputables a Impuestos. No hay ningún proceso de revisión, acción, demanda,
procedimiento, investigación, auditoría, reclamo o evaluación adicional contra
la Compañía, en curso o pendiente (o según el conocimiento de los Vendedores,
cualquier amenaza de cualquiera de los anteriores), con respecto a cualquier
Impuesto o Declaración de Impuesto. Todos los Impuestos que la Compañía debe
retener o cobrar antes o durante el Cierre han sido o serán retenidos o cobrados
y pagados a la agencia o autoridad competente, según sea el caso. La Compañía ha
cumplido con todos los requisitos de reporte de información con respecto de
Impuestos.

 

  -16- 

 

 

5.2.6     Litigation. There are no claims, disputes, legal actions, decrees,
judgments, orders, settlement agreements, arbitration or other proceeding, suit
or governmental investigation pending or, to the Sellers’ knowledge, threatened
against the Company or their respective officers or the Sold Shares. The Company
or the Sold Shares are not subject to any outstanding, nor is in breach of, or
in default with respect to, any judgment, writ, injunction, settlement
agreement, order, or decree.

 

5.2.7     Compliance with Laws. The Sellers have conducted and conduct the
Business of the Company in compliance with Applicable Law, bylaws, rules,
regulations, decrees or orders from any Governmental Entity applicable to the
Company. The Company has not received any notice, and the Sellers are not aware
of any breach by the Company of any Applicable Law, bylaws, rules, regulations,
decrees or orders from any Governmental Entity, in each case, applicable to the
Company.

 

Neither the Company, nor its employees, have used any unlawful means to obtain a
contract or advantage which would breach any Applicable Law regarding foreign
corrupt practices or any applicable subsidiary legislation.

 

5.2.8     Employees. The Company does not have any employees.

 

5.2.6     Litigios. No hay reclamaciones, disputas, acciones legales, decretos,
sentencias, órdenes, acuerdos, arbitrajes u otro procedimiento judicial, demanda
o investigación gubernamental pendiente o, según el conocimiento de los
Vendedores, amenaza en contra de la Compañía o de sus respectivos funcionarios o
respecto de las Acciones Vendidas. La Compañía o las Acciones Vendidas no están
sujetos a cualquier, ni están en violación o en incumplimiento de cualquier
sentencia, orden judicial, acuerdo de transacción, orden o decreto.

 

5.2.7     Cumplimiento de Leyes. Los Vendedores han conducido y conducen el
Negocio de la Compañía en cumplimiento de la Ley Aplicable, estatutos, normas,
reglamentos, decretos u órdenes de cualquier Entidad Gubernamental exigibles a
la Compañía. La Compañía no ha recibido ninguna notificación de, ni los
Vendedores tienen conocimiento alguno de ningún incumplimiento por parte de la
Compañía de cualquier Ley Aplicable, estatuto, reglamento, regulación, decreto u
orden de cualquier Entidad Gubernamental, en cada caso exigible a la Compañía.

 

Ni la Compañía, ni sus empleados han utilizado medios ilegales para obtener un
contrato o ventaja que pudiere resultar en un incumplimiento de la Ley Aplicable
respecto de corrupción internacional o cualquier legislación o regulación
subsidiaria aplicable.

 

5.2.8     Empleados. La Compañía no cuenta actualmente con empleados.



 

  -17- 

 

 

5.2.9     Environmental Matters. There has not been any generation, use,
transportation, treatment, storage, release, disposal or other handling of any
hazardous substance by the Company in connection with the operation of the
Business or the use of any property or facility, or to the Sellers’ knowledge,
in connection with the operation of any former property or facility of the
Company or any nearby or adjacent properties or facilities, in breach of any
environmental laws, or which has created or might reasonably be expected to
create a Material Adverse Effect under any Applicable Laws or which would
require reporting to or notification of any Governmental Entity.

 

The Sellers have conducted the Business of the Company in material compliance
with all applicable national, departmental, and local environmental Applicable
Laws and, to the Sellers’ knowledge, the Company has not received any notice or
request for information from a Governmental Entity relating to any material
breach to environmental Applicable Laws.

 

5.2.10  Corporate Books. The corporate books of the Company, such as the minutes
ledger and stock ledger, fully and faithfully reflect the resolutions adopted as
well as the corporate actions taken by its administrative bodies to Closing, and
all the minutes of the meetings held by the administrative bodies of the Company
are transcribed therein. The Company keeps the stock ledger, the accounting
books and tax-related documentation up to date and in accordance with Applicable
Law.

 

5.2.11  Insolvency. No (a) resolution has been passed in relation to the
Company; (b) legal proceedings have been started or, threatened against the
Company for the winding-up or dissolution of the Company; or for the appointment
of a liquidator, receiver, administrator, administrative receiver or similar
officer over the assets of the Company; (c) no petition has been filed for its
admittance in a insolvency, reorganization or liquidation proceeding; or (d)
there is no default or impeding default of the Company.

 

5.2.9     Asuntos Ambientales. No ha habido ninguna generación, uso, transporte,
tratamiento, almacenamiento, liberación, eliminación u otra manipulación de
cualquier sustancia peligrosa por parte de la Compañía en relación con la
operación del Negocio o el uso de cualquier propiedad o instalación, según el
conocimiento de los Vendedores, en relación con el funcionamiento de cualquier
propiedad o instalación anterior de la Compañía o respecto de cualquier
propiedad cercana o adyacente, en incumplimiento de cualquier legislación
ambiental aplicable, o que haya generado o se podría razonablemente esperar que
genere un Efecto Material Adverso bajo cualquier Ley Aplicable, o que requiera
ser reportada o notificada a cualquier Entidad Gubernamental.

 

Los Vendedores han conducido el Negocio de la Compañía en cumplimiento material
de todas las Leyes Aplicables ambientales (nacionales, departamentales y
municipales) y, según el conocimiento de los Vendedores, la Compañía no ha
recibido ninguna notificación, solicitud o requerimiento por parte de una
Entidad Gubernamental en relación con un incumplimiento material de las Leyes
Aplicables ambientales.

 

5.2.10  Libros Corporativos. Al Cierre, los libros de actas de la Compañía,
tales como el Libro de Actas y el Libro de Registro de Accionista, reflejan de
forma fiel y comprensiva las resoluciones y decisiones adoptadas por los órganos
de administración y todas las actas están debidamente asentadas en los libros de
la Compañía. La Compañía conserva el libro de registro de accionistas, los
libros contables y demás documentos de la Compañía debidamente actualizados de
conformidad con la Ley Aplicable.

 

5.2.11  Insolvencia. Ningún(a) (i) resolución ha sido emitida en relación con la
Compañía, (ii) procedimiento legal ha sido iniciado, o hay amenaza en contra de
la Compañía para la disolución o liquidación de la Compañía, o para el
nombramiento de un liquidador, secuestre, administrador o similares sobre los
bienes de la Compañía, (iii) petición ha sido presentada para que la Compañía
sea admitida en un proceso de insolvencia, reorganización o liquidación, o (iv)
la Compañía no ha incurrido en cesación de pagos o incapacidad de pago
inminente.

 

  -18- 

 

 

5.2.12  OFAC Listings. Neither the Company, nor any of its shareholders,
directors, or officers or employees are or have been (i) identified on the U.S.
Department of Treasury Office of Foreign Assets Control (“OFAC”) list of
specially designated nationals and blocked persons (the “SDN List”) or reported
before the Unidad de Información y Análisis Financiero (UIAF); (ii) owned or
controlled by or acting on behalf of a person or entity on the SDN List; (iii)
otherwise the target of economic sanctions administered by OFAC; or (iv) owned
or controlled by, or affiliated to, or acting on behalf of, a person or entity
that is otherwise the target of economic sanctions administered by OFAC.

 

5.2.13  No Material Liabilities or Contingencies. There are no material
liabilities and/or contingencies attached to the Business as conducted by the
Company.

 

5.2.14  ICA Registrations. The process of the ICA Registrations is currently
active and ongoing before the ICA. The ICA has approved all documentation
submitted by the Sellers and/or the Company in accordance with Resolution No.
3168 of 2015 issued by the ICA and related regulations, the only pending step
being the scheduling of the technical verification visit by the ICA. Neither the
Company, nor the Sellers have presented any request whether oral or in writing
before the ICA or any other Governmental Entity with the purpose or effect of
suspending, desisting from, or terminating the corresponding process, nor have
they carried out actions or omitted activities that could be understood as an
implicit waiver of or withdrawal from the proceeding. All information,
clarification and documentation provided by the Company and/or the Sellers for
the purpose of requesting and obtaining the ICA Registrations is true, correct,
complete and authentic, has been provided in a timely manner and complies in all
formal and substantial aspects with Applicable Law (including, without
limitation, Resolution No. 3168 of 2015 issued by the ICA and related
regulations).

 

Neither the Company, nor its employees, contractors, agents and/or
representatives have used any unlawful means to obtain a contract or advantage
in connection with the request and processing of the ICA Registrations, which
would breach any Applicable Law.

 

5.2.12  Listas OFAC. Ni la Compañía, ni sus accionistas, directores, oficiales o
empelados han sido (i) identificados en la lista de ciudadanos especialmente
designados y personas bloqueadas (la “Lista SDN”) del Departamento del Tesoro de
los Estados Unidos (OFAC), ni han sido reportados ante la UIAF; (ii)
propietarios de, o controlados por, o actuado en nombre de, una persona o
entidad en la Lista SDN; (iii) el objetivo de las sanciones económicas impuestas
por la OFAC; o (iv) propiedad de o controlados por, o están afiliados a, o
actúan en nombre de, una persona o entidad que ha sido objeto de sanciones
económicas impuestas por la OFAC.

 

5.2.13  Ausencia de Pasivos o Contingencias. No hay pasivos y/o contingencias
materiales relacionadas con el Negocio como ha sido conducido por la Compañía.

 

5.2.14  Registros ICA. El trámite de los Registros ICA se encuentra vigente y en
proceso ante el ICA. El ICA ha aprobado toda la documentación presentada por los
Vendedores y/o la Compañía de conformidad con la Resolución No. 3168 de 2015
expedida por el ICA y las demás normas concordantes, estando pendiente la
programación de la visita técnica de verificación por parte del ICA. Ni la
Compañía, ni los Vendedores han presentado solicitud verbal y/o escrita ante el
ICA y/o cualquier otra Entidad Gubernamental con el propósito o el efecto de
suspender, desistir de, o dar por terminado el trámite correspondiente, ni han
adelantado conductas u omitido actividades que podrían entenderse como un
desistimiento tácito del trámite. Toda la información, aclaración y
documentación suministrada por la Compañía y/o los Vendedores para efectos de
solicitar y obtener los Registros ICA es verdadera, correcta, completa y
auténtica, ha sido aportada oportunamente, y cumple en todos sus aspectos
formales y sustanciales con la Ley Aplicable (incluyendo, sin limitación, la
Resolución No. 3168 de 2015 expedida por el ICA y demás normas concordantes).

 

Ni la Compañía, ni sus empleados, contratistas, agentes y/o representantes han
utilizado medios ilegales en relación con la solicitud y trámite de los
Registros ICA que pudiere resultar en un incumplimiento de la Ley Aplicable.



 

5.2.15  Sufficiency of Disclosure. No representation or warranty or other
statement made with respect to the Company or the Business by the Sellers in
this Agreement or the certificates or exhibits required to be delivered by the
Sellers hereunder at the Closing contains any untrue statement or omits to state
a material fact necessary to make it, in light of the circumstances in which it
was made, not misleading. All documents provided to the Purchaser by the Sellers
and the Company in connection with the Company or the Business are complete and
accurate in all material respects.   5.2.15  Divulgación Suficiente. Ninguna
representación, garantía u otra declaración hecha con respecto a la Compañía o
el Negocio por los Vendedores en este Contrato o en los certificados o anexos
que deban ser entregados por los Vendedores bajo este Contrato para el Cierre,
contienen alguna declaración falsa, omiten declarar un hecho material necesario
para hacerlo a la luz de las circunstancias en que se hizo, o son engañosas.
Todos los documentos suministrados al Comprador por parte de los Vendedores en
relación con la Compañía o el Negocio son completos y exactos en todos los
aspectos materiales.

 

  -19- 

 

 

Section Six

Representations and Warranties of the Purchaser

 

The Purchaser hereby represents and warrants to the Sellers that the statements
contained in this Section 6 are true and correct as of the Closing.

 

6.1     Authority and Binding Obligation. The Purchaser has all required power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Purchaser, as applicable, and no
other approvals are required. This Agreement has been duly executed and
delivered by the Purchaser assuming the due authorization, execution, and
delivery hereof by the Purchaser constitutes a legal, valid, and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms.

 

6.2     No Conflicts. The execution and delivery of this Agreement by the
Purchaser does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of, or default under, or
give rise to a right of payment, termination, cancellation or acceleration of
any material obligation or loss of any material benefit of any contract entered
by the Purchaser. Unless otherwise provided in this Agreement, no previous
consent, approval, order, or authorization of, or registration, declaration or
filing with any Governmental Entity is required by or with respect to the
Purchaser in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

 

6.3     Sufficiency of Disclosure. No representation or warranty or other
statement made by the Purchaser in this Agreement or the certificates required
to be delivered by the Purchase hereunder at the Closing contains any untrue
statement or omits to state a material fact necessary to make it, in light of
the circumstances in which it was made, not misleading.

 

Cláusula Sexta

Declaraciones y Garantías del Comprador

 

El Comprador declara y garantiza a los Vendedores que, al Cierre, las
declaraciones contenidas en esta Cláusula 6 son verdaderas y correctas.

 

6.1     Autoridad y Obligación Vinculante. El Comprador tiene plenos poderes y
autoridad para celebrar este Contrato y para ejecutar las transacciones aquí
previstas. La suscripción de este Contrato y la ejecución de las transacciones
aquí previstas han sido autorizadas por parte del Comprador en todo lo
requerido, según aplique, y no se requiere de ninguna otra autorización. Este
Contrato ha sido debidamente suscrito por el Comprador asumiendo que cuenta con
la debida autorización y que constituye una obligación legal, válida y
vinculante para el Comprador, ejecutable en contra del Comprador, de acuerdo con
los términos contemplados en este Contrato.

 

6.2     Ausencia de Conflictos. La suscripción del presente Contrato por parte
del Comprador y la ejecución de las transacciones aquí previstas no entran o
entrarán en conflicto con, ni resultarán en ningún incumplimiento de, o dará
lugar a un derecho de pago, terminación, cancelación o aceleración de cualquier
obligación material o pérdida de cualquier beneficio material de cualquier
contrato suscrito por el Comprador. A menos que se pacte lo contrario en este
Contrato, ningún consentimiento, aprobación, orden, autorización, registro,
declaración o presentación previa ante cualquier Entidad Gubernamental es
requerida por o con respecto del Comprador en relación con la suscripción de
este Contrato o con la ejecución de las transacciones aquí previstas.

 

6.3     Divulgación Suficiente. Ninguna representación, garantía u otra
declaración hecha por el Comprador en este Contrato o en los certificados que
deban ser entregados por el Comprador bajo este Contrato para el Cierre,
contienen alguna declaración falsa, omiten declarar un hecho material necesario
para hacerlo a la luz de las circunstancias en que se hizo, o son engañosas.

 

  -20- 

 

 

6.4     Compliance Statements. The Purchaser has not engaged in any activity
that would constitute a violation of the Applicable Law regarding corruption.
Without limiting the generality of the foregoing, neither the Purchaser, nor any
director, officer, agent or employee acting on behalf the Purchaser has used any
funds to make, directly or indirectly, any unlawful contribution, gift, bribe,
payoff, kickback or other unlawful payment to any an officer, employee, agent,
contractor, or representative of (a) any Governmental Entity including, but not
limited to, a customs official, procurement official, or regulator; (b) any
person or commercial entity acting in an official or commercial capacity for or
on behalf of any Governmental Entity or that is government-owned or controlled;
(c) any candidate for political office, any political party or any official of a
political party; or (d) any officer, employee, agent, contractor, or
representative of any public international organization.

 

6.5     OFAC Listings. The Purchaser has not been (i) identified on the U.S.
Department of Treasury Office of Foreign Assets Control (“OFAC”) list of
specially designated nationals and blocked persons (the “SDN List”) or reported
before the UIAF; (ii) owned or controlled by or acting on behalf of a person or
entity on the SDN List; (iii) otherwise the target of economic sanctions
administered by OFAC; or (iv) owned or controlled by, or affiliated to, or
acting on behalf of, a person or entity that is otherwise the target of economic
sanctions administered by OFAC.

 

6.6     Origin of funds. The Purchaser represents and warrants that the funds
that will be delivered to the Sellers for the payment of the Purchase Price do
not originate in activities that would violate the Applicable Law.

 

 

6.4     Declaración de Cumplimiento. El Comprador no se ha involucrado en
ninguna actividad que pudiera constituir una violación de la Ley Aplicable con
respecto a actos de corrupción. Sin limitar la generalidad de lo anterior, ni el
Comprador, ni ningún director, funcionario, agente o empleado que actúe en
nombre del Comprador ha utilizado ningún fondo o recurso para realizar, directa
o indirectamente, ninguna contribución ilegal, obsequio, soborno u otro pago
ilegal a cualquier funcionario, empleado, agente, contratista o representante de
(a) cualquier Entidad Gubernamental, incluyendo, pero sin limitarse a, entre
otros, un agente de aduanas, funcionario de concursos públicos o regulador; (b)
cualquier persona o entidad comercial que actúe oficialmente o comercialmente
para o en nombre de cualquier Entidad Gubernamental, o que sea propiedad, o esté
controlada por, el gobierno; (c) cualquier candidato para un cargo político,
cualquier partido político o cualquier funcionario de un partido político; o (d)
cualquier funcionario, empleado, agente, contratista o representante de
cualquier organización internacional pública.

 

6.5     Listas OFAC. El Comprador no ha sido (i) identificado en la lista de
ciudadanos especialmente designados y personas bloqueadas (la “Lista SDN”) del
Departamento del Tesoro de los Estados Unidos (OFAC), ni ha sido reportado ante
la Unidad de Información y Análisis Financiero – UIAF; (ii) propietario de, o
controlado por, o actuado en nombre de, una persona o entidad en la Lista SDN;
(iii) el objetivo de las sanciones económicas impuestas por la OFAC; o (iv)
propiedad de o controlado por, o está afiliado a, o actúa en nombre de, una
persona o entidad que ha sido objeto de sanciones económicas impuestas por la
OFAC.

 

6.6     Origen de los Fondos. El Comprador declara y garantiza que los fondos
utilizados para el pago a los Vendedores del Precio de Compra no se originaron
en actividades que violaron la Ley Aplicable.

 

  -21- 

 

 

Section Seven

Understandings and Covenants

 

7.1     Confidentiality. For a term of three (3) years counted as of Closing,
each Party hereto agrees not to use or disclose to third-parties or its
Affiliates or to any other company in which such party has any shareholding, or
permit the use or disclosure of:

(a)    This Agreement and its terms and conditions except to (i) their advisors
themselves being bound by confidentiality obligations in relation to this
Agreement, (ii) Governmental Entities requesting access to this Agreement or its
term and conditions on the basis of Applicable Law, or (iii) force the other
Party to comply with the Agreement, or

(b)    Any and all Confidential Information of the other Party (the “Disclosing
Party”) or of the Company that may have been furnished to the Sellers or the
Purchaser (the “Recipient”) as the case may be, including Confidential
Information transmitted by the Disclosing Party to representatives, accountants,
counsels or advisors of the Recipient in the course of negotiations relating to
this Agreement and the business and financial reviews and investigations
conducted pursuant hereto, whether or not related to this Agreement or the
transactions contemplated hereunder.

 

Cláusula Séptima

Acuerdos y Convenios

 

7.1     Confidencialidad. Por un periodo de tres (3) años contados a partir del
Cierre, Cada una de las Partes se compromete a no utilizar o revelar a terceros
o a sus Afiliadas o a cualquier compañía en la que tal parte tenga una
participación accionaria, ni permitir el uso o divulgación de:

(a)     Este contrato y sus términos y condiciones, excepto (a) a sus asesores
los cuales deberán estar sujetos a una obligación de confidencialidad en
relación con este Contrato, (ii) a Entidades Gubernamentales que soliciten
acceso a este Contrato o sus términos y condiciones con base en la Ley
Aplicable, o (iii) para exigir a la otra Parte el cumplimiento de este Contrato.

(b)    Ninguna Información Confidencial de la otra Parte (la “Parte Reveladora”)
o de la Compañía, que se haya revelado a los Vendedores o al Comprador, según
sea el caso (el “Receptor”), incluyendo la Información Confidencial transmitida
por la Parte Reveladora a representantes, contadores, consejeros o asesores del
Receptor en el curso de las negociaciones relacionadas con este Contrato y las
auditorías comerciales y financieras e investigaciones realizadas en virtud del
mismo, estén o no relacionadas con este Contrato o con las transacciones aquí
contempladas.

 

  -22- 

 

 

7.2     Notification of Certain Events. Each of the Parties hereto shall
promptly notify the others in writing of (a) receipt of any notice from any
third party alleging that the consent of such third party is or may be required
in connection with the transactions contemplated by this Agreement, (b) any
material claims, actions, proceedings or investigations commenced or, to its
knowledge, threatened by any Governmental Entity, involving or affecting the
Sold Shares, (c) any representation or warranty made by such Party contained in
this Agreement becoming untrue or inaccurate in any material respect, and (d)
any failure of the Sellers or the Purchaser, as the case may be, to comply with
or satisfy, in any material respect, any covenant, condition or agreement to be
complied with or satisfied by it hereunder.

 

Notwithstanding anything in this Agreement to the contrary, no such notification
or investigation by any Party shall affect the representations, warranties or
covenants of any Party or the conditions to the obligations of any Party
hereunder, nor shall it limit or otherwise affect the remedies available
hereunder to the Party receiving such notice.

 

7.2     Notificación de Ciertos Eventos. Cada una de las Partes notificará
oportunamente a la otra Parte por escrito de (a) la recepción de cualquier
notificación de cualquier tercero alegando que el consentimiento de dicho
tercero es o puede ser requerido en relación con las transacciones contempladas
por este Contrato, (b) cualquier reclamación material, acciones, procedimientos
o investigaciones iniciadas o, según su conocimiento, potenciales y que pueda
iniciar una Entidad Gubernamental, involucrando o que puedan afectar a las
Acciones Vendidas, (c) cualquier declaración o garantía hecha por dicha Parte
contenida en este Contrato que se vuelva inexacta o falsa en cualquier aspecto
material, o (d) cualquier imposibilidad de los Vendedores o del Comprador, según
sea el caso, para cumplir o satisfacer, en cualquier aspecto material, cualquier
pacto, condición o acuerdo que se cumpla o deba cumplir en virtud de este
Contrato.

 

Sin perjuicio de cualquier disposición en contrario, ninguna notificación o
investigación de ninguna Parte afectará las representaciones, garantías o
acuerdos de cualquiera de las Partes o las condiciones a las obligaciones de
cualquiera de las Partes bajo este Contrato, ni limitará o afectará de cualquier
modo los recursos bajo este Contrato que tenga esa Parte que recibe la
notificación.

 

Section Eight

Survival and Indemnification

 

8.1     Survival of Representations. All representations and warranties
contained in this Agreement, or in any certificate or schedule delivered
pursuant hereto, shall be valid for three (3) years from the Closing date and
shall thereafter have no further force or effect, except for: (i) claims related
to, in connection with or resulting from fraud or willful misconduct shall
survive indefinitely and (ii) representations and warranties regarding authority
and binding obligations, ownership and compliance statements, which shall
survive until the expiration of the applicable statute of limitations period and
shall thereafter be terminated and of no further force or effect.

 

 

Cláusula Octava

Subsistencia e Indemnizaciones

 

8.1     Subsistencia de la Representaciones. Todas las representaciones y
garantías previstas en este Contrato o en cualquier certificado entregado bajo
este documento, serán válidas por tres (3) años contados a partir del Cierre y,
a partir de ese momento, se entenderán como terminadas y no tendrán fuerza ni
efecto, excepto por: (i) las reclamaciones relacionadas con, respecto de, o
resultantes de dolo o fraude, las cuales subsistirán indefinidamente, y (ii) las
representaciones y garantías en materia de autoridad y obligación vinculante,
propiedad y declaración de cumplimiento, las cuales subsistirán por el periodo
de prescripción aplicable a cada una de ellas y se entenderán como terminadas y
no tendrán fuerza ni efecto después de su vencimiento.

 

 

  -23- 

 

 

If a Party under this Agreement provides to the other written notice, prior to
the day of termination of a representation or warranty, of a claim pertaining to
a inaccuracy in, breach, or violation of, or default under, a representation or
warranty (which notice shall contain all information required of a Claim Notice
as defined below), then such claim of the Party shall survive the termination of
such representation or warranty indefinitely until such claim is finally
resolved.

 

All covenants and agreements under this Agreement shall survive until fully
performed, unless expressly limited by their terms or purpose.

 

8.2    Indemnification of the Parties. Subject to the limitations set forth in
this Agreement:

(i)      The Parties shall indemnify and shall hold the other Party harmless
from and against any losses and/or damages (the “Indemnifiable Damages”),
resulting from, arising out of, or incurred with, respect to any breach of the
representations, warranties, understandings, covenants and agreements assumed by
the Parties in this Agreement, and

(ii)     The Sellers shall indemnify and shall hold the Purchaser harmless from
and against any Indemnifiable Damages, resulting from, arising out of, or
incurred with, respect to any and all obligations and/or liabilities of the
Sellers or the Company for acts, facts or omissions that occurred on or prior to
the Closing.

 

8.3     Procedures for Indemnification. The Party suffering an alleged breach of
the Agreement in accordance with clause 8.2 above (the “Indemnified Party”) may
seek indemnification from the breaching Party (“Indemnifying Party”) for any
Indemnifiable Damages with respect to an indemnification claim under this
Agreement (a “Claim”), by giving written notice (a “Claim Notice”) to the
Indemnifying Party, specifying in reasonable detail the Indemnifiable Damages
claimed (and a good faith reasonable estimate thereof), including the date each
such item was paid, or properly accrued, or arose, and the nature of the breach
with respect to the representations, warranties, understandings, covenants or
agreement to which such item is related.

 

Si cualquiera de las Partes bajo este Contrato remite a la otra Parte una
notificación por escrito, antes del día del vencimiento de la respectiva
representación o garantía, una reclamación relacionada con la inexactitud,
incumplimiento, o violación de, dicha representación o garantía (la notificación
deberá contener toda la información requerida para una Notificación de
Reclamación), dicha reclamación de esa Parte subsistirá indefinidamente a la
terminación de dicha representación o garantía hasta que dicha reclamación sea
resuelta.

 

Todos los pactos y acuerdos bajo este Contrato subsistirán hasta que se ejecuten
plenamente, a menos que estén expresamente limitados por sus términos o
propósitos.

 

8.2     Indemnización de las Partes. Sujeto a las limitaciones previstas en este
Contrato:

(i)      Las Partes indemnizarán y mantendrán indemne a la otra Parte, de y en
contra de cualquier y todas las pérdidas y/o daños (los “Daños Indemnizables”),
resultantes de, que surjan como consecuencia de, o incurridas con respecto a
cualquier incumplimiento de las declaraciones, garantías, pactos y acuerdos
asumidos por las Partes bajo este Contrato, y

(ii)    Los Vendedores indemnizarán y mantendrán indemne al Comprador de y en
contra de cualquier y todos los Daños Indemnizables resultantes de, que surjan
como consecuencia de, o incurridas con respecto a todas las obligaciones de los
Vendedores o de la Compañía por actos, hechos u omisiones que ocurrieron en o
antes del Cierre.

 

8.3     Procedimiento para Reclamar una Indemnización. La Parte que sufra un
presunto incumplimiento del Contrato de conformidad con la cláusula 8.2 anterior
(la “Parte Indemnizada”) puede solicitar una indemnización de la Parte
incumplida (la “Parte Indemnizante”) por cualquier Daño Indemnizable con
respecto a una reclamación de indemnización bajo este Contrato (la
“Reclamación”), mediante el envío de una notificación por escrito (“Notificación
de Reclamación”) a la Parte Indemnizante, especificando en detalle razonable los
Daños Indemnizables reclamados (junto con una estimación razonable y de buena de
aquellos), incluyendo la fecha en que cada uno de estos se pagó, o se causó, o
surgió, y la naturaleza del incumplimiento en relación con las declaraciones,
garantías, pactos y acuerdos respecto de los cuales se predica dicho daño.

 

  -24- 

 

 

If the Indemnifying Party with respect to a Claim that is the subject of a Claim
Notice given: (i) agrees with respect to such Claim, a mutually acceptable
memorandum setting forth such agreement shall be prepared and signed by both
Parties, or (ii) disputes the existence or the amount of such Claim, or the
obligation of the Indemnifying Party hereunder to indemnify the Indemnified
Party, the Indemnifying Party shall notify the Indemnified Party in writing
(with reasonable specificity) within ten (10) Business Days following the
Indemnifying Party’s receipt of the Claim Notice (the “Response Notice”), and
then the Parties will negotiate in good faith to resolve such Claim for up to
ten (10) Business Days, or such other period of time as the Parties mutually
agree. If the Parties should then so agree with respect to resolution of such
Claim, a mutually acceptable memorandum setting forth such agreement shall be
prepared and signed by both Parties. If the Parties do not reach an agreement
with respect to a Claim within the above-mentioned negotiation term, said Claim
shall be deemed as not resolved and will be subject to the arbitral proceeding
provided in Section 10.2

 

If the Parties reach an agreement with respect to a Claim and the Indemnifying
Party does not pay the sums mutually agreed within a term of fifteen (15)
Business Days or other term agreed between the Parties, the Indemnified Party
shall be entitled to initiate the applicable judicial proceeding to require the
immediate payment of the sums agreed between the Parties.

 

If the Indemnifying Party does not serve a Response Notice within ten (10)
Business Days after the Indemnifying Party’s receipt of the Claim Notice, the
matter shall be deemed undisputed and, therefore, within the following fifteen
(15) Business Days, the Indemnifying Party shall indemnify the Indemnified Party
for the Indemnifiable Damages requested on the Claim Notice. If the Indemnifying
Party does not pay within the above-mentioned term, the Indemnified Party shall
be entitled to initiate the applicable judicial proceeding to require the
immediate payment of the Indemnifiable Damages.

 

Si la Parte Indemnizante respecto de una Reclamación que es objeto de una
Notificación de Reclamación: (i) está de acuerdo con respecto a dicha
Reclamación, ambas partes prepararán y suscribirán un documento mutuamente
aceptable que establezca dicho acuerdo, o (ii) disputa la existencia o el monto
de dicha Reclamación, o la obligación de la Parte Indemnizante bajo este
Contrato de indemnizar a la Parte Indemnizada, la Parte Indemnizante notificará
a la Parte Indemnizada por escrito (con detalle razonable), dentro de los diez
(10) Días Hábiles siguientes al recibo por parte de la Parte Indemnizante de la
Notificación de Reclamación (la “Notificación de Respuesta”), y, posteriormente,
las Partes negociarán de buena fe para resolver dicha Reclamación por un periodo
de hasta diez (10) Días Hábiles, o cualquier otro período de tiempo que las
Partes acuerden mutuamente. Si las Partes logran llegar a un acuerdo respecto de
esa Reclamación, estas prepararán y suscribirán un documento mutuamente
aceptable que contenga dicho acuerdo. Si las Partes no logran llegar a un
acuerdo con respecto a una Reclamación en el término de negociación arriba
señalado, dicha Reclamación se tendrá como no resuelta y estará sujeta al
procedimiento arbitral previsto en la Cláusula 10.2.

 

Si las Partes llegan a un acuerdo con respecto a la Reclamación y la Parte
Indemnizante no paga las cantidades acordadas dentro de los quince (15) Días
Hábiles siguiente u otro período de tiempo acordado entre las Partes, la Parte
Indemnizada tendrá derecho a iniciar el procedimiento judicial aplicable para
exigir el pago inmediato de los montos acordado por las Partes.

 

Si dentro de los diez (10) Días Hábiles siguientes a la recepción de una
Notificación de Reclamación la Parte Indemnizante no remite una Notificación de
Respuesta, el asunto objeto de disputa se entenderá como resuelto y, por lo
tanto, dentro de los quince (15) Días Hábiles siguientes, la Parte Indemnizante
indemnizará a la Parte Indemnizada por los Daños Indemnizables requeridos en la
Notificación de Reclamación. Si la Parte Indemnizante no paga dentro del término
mencionado anteriormente, la Parte Indemnizada tendrá derecho a iniciar el
procedimiento judicial aplicable para exigir el pago inmediato de los Daños
Indemnizables.

 

  -25- 

 

 

8.4     Third-Party Claims. In the event that a Party becomes aware of a
third-party claim which could result in Indemnifiable Damages for which it, or
any other Party may be entitled to indemnification hereunder, such Party shall
promptly notify the other Party of such third-party claim, such notice setting
forth such material information with respect to the third-party claim as is
reasonably available to the corresponding Party. No delay or failure on the part
of one Party in notifying the other Party shall relieve such Party from any
obligation hereunder, unless the other Party is thereby materially prejudiced
(and then solely to the extent of such prejudice).

 

8.5     Maximum Indemnification; Limitations. The maximum liability of the
Indemnified Party for Indemnifiable Damages shall not exceed one hundred percent
(100%) of the Purchase Price. Notwithstanding the foregoing, the above-mentioned
maximum liability provision shall not apply to fraud, bad faith, or criminal
activity.

 

8.6     Limits to the Obligation to Indemnify. The events described below
constitute limits to the obligation to indemnify in the terms provided in this
Section 8.

8.6.1    Notices for Claims in respect of a breach of a representation,
warranty, covenant, understanding, agreement, or any of the events set forth in
Section 8.2 under this Agreement must be delivered by the Indemnified Party to
the Indemnifying Party prior to the expiration of the applicable survival period
as set forth in Section 8.1. Any claims for indemnification for which notice is
not timely delivered in accordance with this Section 8.5, shall be expressly
barred and are hereby waived.

8.6.2    The amount of the Indemnifiable Damages for which compensation is due
under this Section 8 shall be net of any insurance recovery or otherwise
received by the Indemnified Party or the Affiliates thereof in relation to the
events giving rise to the indemnification. The Indemnified Party shall make its
best efforts to collect the amounts available under such insurance coverage and
from any other party deemed to have been liable in connection with the events
giving rise to the indemnification. If an Indemnified Party, directly or
indirectly, receives any amounts under an insurance coverage or from another
party in respect of Indemnifiable Damages at any time after the indemnification
provided by the Indemnifying Party under this Section 8, the Indemnified Party
shall reimburse the Indemnifying Party any payment made, or expense incurred by
such Indemnifying Party in order to fulfill its indemnification obligation up to
the amount received by the Indemnified Party.

 

8.4     Reclamaciones de Terceros. En el evento en que una de las Partes tenga
conocimiento de una reclamación de un tercero que pueda resultar en Daños
Indemnizables por los cuales esa, o cualquier otra Parte pueda tener derecho a
una indemnización en virtud de este Contrato, dicha Parte notificará
inmediatamente a la otra Parte de dicha reclamación por parte de un tercero, de
tal manera que dicha notificación contenga información material con respecto a
la reclamación del tercero, que esté razonablemente a disposición de la Parte
correspondiente. Ninguna demora o incumplimiento por parte de una de las Partes
en notificar a la otra Parte eximirá a dicha Parte de cualquier obligación bajo
este Contrato, a menos que la otra Parte sufra un perjuicio material (y luego
únicamente hasta el alcance de ese perjuicio)

 

8.5     Monto Máximo de Indemnización; Limitaciones. El monto máximo de
indemnización de la Parte Indemnizada por Daños Indemnizables no podrá exceder
el cien por ciento (100%) del Precio de Compra. Sin perjuicio de lo anterior, El
monto máximo de indemnización antes señalado no será aplicable a fraude, mala fe
o actividades delictivas.

 

8.6     Límites a la Obligación de Indemnizar. Los eventos descritos a
continuación constituyen límites a la obligación de indemnizar en los términos
previstos en esta Cláusula 8.

8.6.1       Las Notificaciones de Reclamación en relación con el incumplimiento
de las declaraciones, garantías, pactos y acuerdos, o cualquier otro de los
eventos previstos en la Cláusula 8.2 de este Contrato, deben ser notificadas por
la Parte Indemnizada a la Parte Indemnizante antes del vencimiento del periodo
de subsistencia aplicable según está previsto en la Cláusula 8.1. Cualquier
Reclamo de indemnización que no sea notificado oportunamente, según está
previsto en esta Cláusula 8.5, se entenderá como excluido y renunciado.

8.6.2       El monto de los Daños Indemnizables por los cuales se hace exigible
una indemnización conforme está previsto en esta Cláusula 8 será neto de
cualquier reclamación de seguro o cualquier otra indemnización recibida por la
Parte Indemnizada o sus Afiliadas en relación con los eventos que dieron lugar a
la indemnización. La Parte Indemnizada hará sus mejores esfuerzos para cobrar
los montos disponibles bajo dicha cobertura de seguro y de cualquier otra parte
que se considere responsable en relación con los hechos que dieron lugar a la
indemnización. Si una Parte Indemnizada, directa o indirectamente, recibe algún
monto bajo una cobertura de seguro o de otra parte con respecto a Daños
Indemnizables en cualquier momento después de la indemnización pagada por la
Parte Indemnizante bajo esta Cláusula 8, la Parte Indemnizada reembolsará a la
Parte Indemnizante cualquier pago realizado, o los gastos incurridos por dicha
Parte Indemnizante, para cumplir con su obligación de indemnización, hasta el
monto recibido por la Parte Indemnizada.

 

  -26- 

 

 

8.6.3    The amount of the Indemnifiable Damages for which compensation is
available under this Section 8 shall be net of any tax benefit accruing to the
Indemnified Party or the Affiliates thereof in relation to the events giving
rise to the indemnification obligation.

8.6.4    The Indemnified Party shall take all reasonable measures to mitigate
its Indemnifiable Damages upon learning of any event or condition that was
reasonably to be expected to result in Indemnifiable Damages capable of causing
an indemnification obligation hereunder. In the event that the Indemnified Party
does not comply with such obligation, the Indemnifying Party shall have no
liability for any Indemnifiable Damages, which reasonably could have been
avoided if the Indemnified Party had taken all reasonable measures.

8.6.5    Neither Party shall be liable under this Agreement for any punitive,
consequential, reputational, or indirect damages.

8.6.6    Neither Party shall be liable to the other with respect to the
Indemnifiable Damages, to the extent that the Indemnifiable Damages are related
to any liability or obligation:

(i)      Involving fraud, willful misconduct, gross negligence, or bad faith of
the Indemnified Party seeking such compensation.

(ii)    Which would not have arisen but for an amendment of an applicable law
made after the Effective Date, or

(iii)    Involving an infringement of any Applicable Law by the Indemnified
Party.

8.6.7     Nothing in this Section 8 shall be construed or deemed to (i) extend
or modify in any way any representation or warranty under this Agreement, or
(ii) make any representation or warranty not expressly provided in this
Agreement.

 

8.6.3       El monto de los Daños Indemnizables por los cuales se debe
indemnizar bajo esta Cláusula 8 serán netos de cualquier beneficio tributario
que se dé a la Parte Indemnizada o sus Afiliadas en relación con los eventos que
dieron lugar a la obligación de indemnizar.

8.6.4       La Parte Indemnizada tomará todas las medidas razonables para
mitigar sus Daños Indemnizables una vez tenga conocimiento de cualquier evento o
condición que se esperaba razonablemente que daría lugar a Daños Indemnizables,
que darían lugar a una indemnización bajo esta cláusula. Si la Parte Indemnizada
no cumple con esta obligación, la Parte Indemnizante no será responsable por
ningún Daño Indemnizable, que razonablemente se pudiera haber evitado si la
Parte Indemnizada hubiera tomado esas medidas razonables.

8.6.5       Ninguna de las Partes será responsable bajo este Contrato por daños
punitivos, consecuenciales, reputacionales o indirectos.

8.6.6       Ninguna de las Partes será responsable frente a la otra por Daños
Indemnizables, en la medida en la que los Daños Indemnizables estén relacionados
con cualquier responsabilidad u obligación:

(i)     Relacionada con fraude, dolo, culpa grave, o mala de fe de la Parte
Indemnizada que busca esa indemnización.

(ii)    Que no hubieran ocurrido sino por una modificación de una ley realizada
después del Cierre, o

(iii)    Relacionada con el incumplimiento de una Ley Aplicable por parte de la
Parte Indemnizada.

Nada en esta Cláusula 8 será interpretado o se entenderá que (i) extiende o
modifica ninguna manera las representaciones y garantías previstas en este
Contrato, o (ii) que se hizo una representación o garantía que no esté
expresamente prevista en este Contrato.

 

  -27- 

 

 

Section Nine

Termination

 

9.1     Termination. This Agreement may be terminated by:

(i)     Mutual written consent of the Parties, or

(ii)    Either Party if a court of competent jurisdiction or a Governmental
Entity shall have issued a non-appealable final order, decree or ruling, or
taken any other action, in each case having the effect of permanently
restraining or otherwise prohibiting the Closing, unless the Party relying on
such order, decree or ruling or other action has not complied in all material
respects with its obligations under this Agreement.

(iii)   By any of the Parties, if there has been a material breach of any
representation, warranty, covenant, or agreement on the part of the other Party
set forth in this Agreement, which material breach shall not have been cured
within ten (10) Business Days following receipt by the breaching Party of
written notice of such material breach.

 

9.2     Effect of Termination. In the event of termination of this Agreement as
provided in this Section, this Agreement shall forthwith become void, and,
therefore, there shall be no obligation on the part of any of the Parties,
except for the confidentiality obligation provided in Section 7.1, which shall
remain valid and in force after termination for any cause, until its
corresponding expiration date as provided in Section 7.1. Notwithstanding the
foregoing, when a termination results from the breach by a Party of any of its
representations, warranties, covenants, or agreements set forth in this
Agreement, the non-breaching Party shall have such rights as may be available to
such Party under this Agreement and/or the Applicable Law.

 

Cláusula Novena

Terminación

 

9.1     Terminación. Este Contrato puede ser terminado por:

(i)     Acuerdo mutuo escrito entre las Partes.

(ii)    Cualquiera de las Partes si una corte de jurisdicción competente o una
Entidad Gubernamental emite una decisión final no apelable, decreto o fallo, o
toma cualquier otra acción, que en cada uno de los casos tenga como efecto
permanente restringir o de cualquier otra manera prohibir el Cierre, a menos que
la Parte que se base en esa orden, decreto o fallo u acción no haya cumplido en
todos los aspectos materiales con sus obligaciones bajo este Contrato.

(iii)   Por cualquiera de las Partes, si ocurrió un incumplimiento material de
cualquier representación, garantía, convenio o acuerdo de la otra Parte previsto
en este Contrato, cuyo incumplimiento material no sea subsanado dentro de los
diez (10) Días Hábiles siguientes a la recepción por la Parte que originó el
incumplimiento de la notificación escrita sobre ese incumplimiento material.

 

9.2     Efectos de la Terminación. En el evento de terminación de este Contrato
según lo previsto en esta cláusula, este Contrato quedará sin efectos y, por lo
tanto, no habrá obligaciones derivadas del mismo para ninguna de las Partes, a
excepción de la obligación de confidencialidad prevista en la Cláusula 7.1, la
cual será válida y permanecerá vigente después de la terminación por cualquier
causa por el término de vigencia aplicable según lo previsto la Cláusula 7.1.
Sin perjuicio de lo anterior, cuando la terminación ocurra como consecuencia del
incumplimiento de una Parte de sus representaciones, garantías, convenio o
acuerdos previstos en este Contrato, la Parte cumplida tendrá todos los derechos
disponibles para esa Parte bajo este Contrato y/o la Ley Aplicable.

 

  -28- 

 

 

Section Ten

Miscellaneous

 

10.1   Applicable Law. This Agreement is governed by, and all disputes arising
under or in connection with this Agreement shall be resolved in accordance with
the laws of Colombia (the “Applicable Law”).

 

10.2   Arbitration. Any controversy or dispute arising out of, or in relation
with this Agreement, shall be submitted to arbitration according to the
following rules:

(i)     The Arbitration Court shall be integrated by one (1) arbitrator,
designated by the Parties by mutual agreement. If the Parties fail to reach a
mutual agreement in a term of ten (10) Business Days, after one Party gives
written notice to the other regarding its intent to initiate an arbitral
procedure, the arbitrator shall be randomly appointed of “A” lists by the
Arbitration and Conciliation Centre of the Chamber of Commerce of Bogotá, at the
request of either Party.

(ii)     The arbitration shall be conducted according to the Arbitration Rules
of the Arbitration and Conciliation Centre of the Chamber of Commerce of Bogotá.

(iii)    The seat of the arbitration shall be the city of Bogota, Colombia, and
the arbitration shall be conducted in Spanish.

(iv)   The Tribunal shall decide in law.

(v)    Each of the Parties hereto irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any courts of Colombia. Each of the Parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

Cláusula Décima

Misceláneos

 

10.1   Ley aplicable. Este Contrato, así como todas las controversias o disputas
que de este surjan, se regirá por las leyes de la República de Colombia (la “Ley
Aplicable”).

 

10.2   Arbitraje. Toda controversia o disputa que surja de, o en relación con,
este Contrato, deberá someterse a arbitraje conforme a las siguientes reglas:

(i)     El Tribunal Arbitral deberá estar conformado por un (1) árbitro, elegido
por mutuo acuerdo entre las Partes. Si las Partes no llegan a un acuerdo en el
término de diez (10) Días Hábiles, después de que una Parte le notifique por
escrito a la otra su intención de iniciar un procedimiento arbitral, el árbitro
deberá ser seleccionado por sorteo de la Lista A del Centro de Arbitraje y
Conciliación de la Cámara de Comercio de Bogotá, D.C., a solicitud de cualquiera
de las Partes.

(ii)     El arbitraje se sujetará al Reglamento de Arbitraje del Centro de
Arbitraje y Conciliación de la Cámara de Comercio de Bogotá, D.C.

(iii)    La sede del arbitraje será la ciudad de Bogotá, Colombia, y el
procedimiento se adelantará en español.

(iv)   El Tribunal decidirá en derecho.

(v)    Cada una de las Partes renuncia irrevocable e incondicionalmente, hasta
donde le sea posible legal y efectivamente hacerlo, a cualquier objeción que
pueda tener ahora o en el futuro sobre la jurisdicción de cualquier demanda,
acción o procedimiento que surja o se relacione con este Contrato en cualquier
corte de Colombia o autoridad administrativa en el ejercicio de facultades
jurisdiccionales. Cada una de las Partes renuncia irrevocablemente, hasta donde
la Ley Aplicable se lo permita, a la defensa de un foro inconveniente para el
curso de dicha acción o procedimiento en cualquiera de dichas cortes.

 

  -29- 

 

 

10.3   Waivers. Any waiver of any of the terms or conditions of this Agreement
must be in writing and must be duly executed by or on behalf of the Party to be
charged with such waiver. The failure of a Party to exercise any of its rights
hereunder or to insist upon strict adherence to any term or condition hereof on
any one occasion shall not be construed as a waiver or deprive that Party of the
right thereafter to insist upon strict adherence to the terms and conditions of
this Agreement at a later date. Further, no waiver of any of the terms and
conditions of this Agreement shall be deemed to or shall constitute a waiver of
any other term of condition hereof (whether or not similar).

 

10.4   Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed to have been duly given in the following
terms: (i) two (2) Business Days after the date of mailing if mailed by
certified mail, or (ii) the next Business Day when sent by e-mail.

 

The addresses of the Parties for notification are the following:

 

(a)    If to the Purchaser, to:

 

Attention: Mary Díaz

E-mail: mary@owpv.com

Address:

Carrera 9 No 113 - 52 Oficina 1903

Edificio Torres Unidas 2

Bogotá, D.C., Colombia

 

With copy to:

 

Attention: Claudia Mónica Cabezas Vargas

E-mail: Claudia.Cabezas@owpsas.com

Address:

Carrera 9 No 113 - 52 Oficina 1903

Edificio Torres Unidas 2

Bogotá, D.C., Colombia

 

(b)    If to the Sellers, to:

 

Attention: Engineering Consulting Group S.A.S. y Lina María Isaza Díaz

E-mail:

Paola@ecg.com.co

lisaza@ecg.com.co

Address:

Calle 106 No. 18ª-41

 

Any modification to the above-related addresses shall be notified by the Parties
in writing, in the terms provided herein.

 

10.3   Renuncias. Cualquier renuncia a alguno de los términos o condiciones del
presente Contrato deberá hacerse por escrito y deberá ser debidamente suscrita
por o en nombre de la Parte que renuncia. El que una Parte no ejerza los
derechos aquí previstos o no insista en el estricto cumplimiento de un término o
condición aquí estipulado, no podrá entenderse como una renuncia al derecho de
exigir posteriormente el estricto cumplimiento de los términos y condiciones de
este Contrato. Adicionalmente, ninguna renuncia a cualquiera de los términos y
condiciones de este Contrato se considerará o constituirá una renuncia de
cualquier otro término o condición aquí previstos (sea o no similar).

 

10.4   Notificaciones. Todas las notificaciones y demás comunicaciones que se
produzcan en virtud de este Contrato deberán presentarse por escrito y
únicamente se entenderán como debidamente entregadas en los siguientes plazos:
(ii) dos (2) Días Hábiles después de la fecha de envío si se envía por correo
certificado, o (ii) en el Día Hábil siguiente si se envía a la otra parte por
correo electrónico.

 

Las direcciones de notificación de las Partes son las siguientes:

 

(a)    Si al Comprador, a:

 

Con atención a: Mary Díaz

Correo electrónico: mary@owpv.com

Dirección:

Carrera 9 No. 113 - 52 Oficina 1903

Edificio Torres Unidas 2

Bogotá, D.C., Colombia

 

Con copia a:

 

Con atención a: Claudia Mónica Cabezas Vargas

Correo electrónico:

Claudia.Cabezas@owpsas.com

Dirección:

Carrera 9 No 113 - 52 Oficina 1903

Edificio Torres Unidas 2

Bogotá, D.C., Colombia

 

(b)    Si al Vendedores, a:

 

Con atención a:

Engineering Consulting Group S.A.S. y Lina María Isaza Díaz Correo electrónico:

Paola@ecg.com.co

lisaza@ecg.com.co

Dirección:

Calle 106 No. 18ª-41

 

Cualquier modificación a las anteriores direcciones deberá ser notificada por
las Partes por escrito, en los términos aquí previstos.

 

  -30- 

 

 

10.5   Amendments. This Agreement may be amended, supplemented, or modified by
means of a written document duly executed the Parties.

 

10.6   Expenses. Each Party shall bear its own expenses, including, without
limitation, financial advisors’, attorneys’ and accountants’ fees and any
Transfer Taxes in connection with this Agreement and the transactions to
effectuate this Agreement.

 

10.7   Entire Agreement. This Agreement and the documents and instruments and
other agreements specifically referred to herein or delivered pursuant hereto,
including the schedules hereto, together constitute the entire agreement among
the Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof.

 

10.8   Section and Paragraph Headings. The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

10.9   Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.10 Interested Parties. Nothing contained in this Agreement, express or
implied, is intended to confer upon any person or entity, other than the Parties
hereto and their permitted assignees, any rights or remedies under or by reason
of this Agreement.

 

No assignment of this Agreement or any rights hereunder by any Party shall be
given any effect without the prior written consent of the other Party. Subject
to the preceding sentences, this Agreement shall inure to the benefit of, and be
binding upon, the Parties hereto and their respective successors and assignees.

 

10.5   Modificaciones. Este Contrato puede ser modificado, adicionado o
complementado mediante documento escrito debidamente suscrito por las Partes.

 

10.6   Gastos. Cada Parte asumirá sus propios gastos, incluyendo, sin
limitación, asesores financieros, abogados y contadores y cualquier Impuesto de
Transferencia en relación con este Contrato o con las transacciones para
ejecutar este Contrato.

 

10.7   Integridad del Contrato. Este Contrato, junto con los demás documentos
otorgados o que deban otorgarse en relación con el mismo, constituyen
conjuntamente el acuerdo total entre las Partes en relación con su objeto y
reemplazan todos los contratos y acuerdos previos, verbales y escritos, de las
Partes que tengan relación con su objeto.

 

10.8   Encabezados. Los encabezados de los párrafos y cláusulas que componen
este Contrato se incluyen únicamente para fines de referencia y no podrán
afectar de manera alguna la interpretación del Contrato.

 

10.9   Copias. Este Contrato podrá ser suscrito en dos (2) o más copias, cada
una de las cuales se tendrá como un original, pero todas ellas juntas serán el
mismo y único instrumento.

 

10.10 Partes Interesadas. Nada de lo contenido en este Contrato, de manera
expresa o implícita, tiene por objeto conferir a cualquier persona o entidad, a
excepción de las Partes del presente Contrato y sus cesionarios autorizados,
cualquier derecho o recurso bajo, o en virtud de este Contrato.

 

Este Contrato o cualquier derecho que se derive del mismo no se podrá ceder sin
el consentimiento previo y por escrito de la otra Parte. Con sujeción a lo
anterior, el presente Contrato beneficiará y será vinculante para las Partes y
sus respectivos sucesores y cesionarios.

 

  -31- 

 

 

10.11 Equality of the Parties during the Negotiation Process. The Parties
acknowledge and agree that both Parties have participated on equal terms in the
negotiation and drafting of this Agreement. Consequently, the Parties declare
that they understand the scope with respect to each and every one of the
obligations established and derived therefrom. In case of ambiguity or doubt
regarding the purposes or interpretation of a section or paragraph, it shall be
interpreted as having been drafted jointly by the Parties and no presumption
shall be made nor shall the burden of proof be reversed in favor or against of
any of the Parties as per the authorship.

 

10.12 Rules of Construction. The Parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation or rule
of construction providing that ambiguities in an agreement or other document
will be construed against the Party drafting such agreement or document.

 

10.13 Severability. If any of the provisions of this Agreement shall be held by
a court or other tribunal of competent jurisdiction to be invalid, void or
unenforceable, such provisions shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect.

 

10.11 Igualdad de las Partes Durante el Proceso de Negociación. Las Partes
reconocen y acuerdan que han participado en igualdad de condiciones en la
negociación y redacción de este Contrato. En consecuencia, las Partes declaran
que comprenden el alcance con respecto a todas y cada una de las obligaciones
establecidas y derivadas del mismo. En caso de ambigüedad o duda con respecto a
los propósitos o la interpretación de una cláusula o párrafo, se interpretará
como redactado conjuntamente por las Partes y no se hará ninguna presunción ni
se revertirá la carga de la prueba a favor o en contra de cualquiera de las
Partes según la autoría.

 

10.12 Reglas de Interpretación. Las Partes reconocen que han sido representadas
por un abogado durante la negociación, preparación y suscripción de este
Contrato y, por lo tanto, renuncian a la aplicación de cualquier ley, reglamento
o norma de interpretación que establezca que las ambigüedades de una cláusula o
cualquier otro documento serán interpretadas en contra de la Parte que redacte
dicha cláusula o documento.

 

10.13 Separabilidad. En caso de que alguna de las disposiciones de este Contrato
sea declarada por un juez o tribunal competente como nula, ineficaz o
inexigible, dichas disposiciones se limitarán o eliminarán en la medida
necesaria y de tal forma que este Acuerdo permanezca vigente y exigible.

 

[Space left intentionally blank/ Espacio dejado en blanco intencionalmente]

 

  -32- 

 

 

In Witness Whereof, the Parties have duly executed this Agreement as of the
Effective Date. / En constancia de lo cual, las Partes suscriben este Contrato
en la Fecha Efectiva.

 

By the Sellers/ Por los Vendedores,

 

/s/ Paola Sánchez González   /s/ Lina María Isaza Díaz Signatory / Signatario:
Paola Sánchez González   Signatory / Signatario: Lina María Isaza Díaz Title /
Título: Representante Legal     Engineering Consulting Group S.A.S.           By
the Purchaser / Por el Comprador           /s/ Craig Matthew Ellins    
Signatory / Signatario: Craig Matthew Ellins     Title / Título: Chief Executive
Officer     OWP Ventures, Inc.    

 



  -33- 

 

 